Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36067 Filed 07/16/20 Page 1 of 68




                    EXHIBIT 85
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36068 Filed 07/16/20 Page 2 of 68




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF MICHIGAN
   SOUTHERN DIVISION

                                                  Civil Action No. 5:16-cv-10444-JEL-
    In re Flint Water Cases                       MKM (consolidated)

                                                  Hon. Judith E. Levy
                                                  Mag. Mona K. Majzoub



    Elnora Carthan, et al. v. Governor            Civil Action No. 5:16-cv-10444-JEL-
    Rick Snyder, et al.                           MKM




        DECLARATION OF PIERRE GOOVAERTS, Ph.D., IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

   I, Pierre Goovaerts, Ph.D., state and declare as follows:

   I.      INTRODUCTION

           1.    My name is Pierre Goovaerts. I am a resident of Jerome, Michigan. I

        am providing this Declaration in Support of Plaintiffs’ Motion for Class

        Certification. I am legally competent to provide this Declaration.

           2.    I have been retained as a geostatistician and geographical information

        systems (GIS) expert on behalf of a putative subclass of children in the City of

        Flint who were exposed to, and ingested, Flint Water during the period of May

        1, 2014 through January 5, 2016.
                                              1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36069 Filed 07/16/20 Page 3 of 68




         3.     I have been asked to estimate the number of “potentially-exposed

      plaintiffs” for the city of Flint, using criteria to define the “potentially-exposed

      plaintiffs” provided in the declaration made by Dr. Howard Hu and summarized

      below.

         4.     I have also been asked to construct a database from publically

      available geospatial data regarding the location and other characteristics (e.g.,

      built year, vacancy) of all the residential and commercial tax parcels in Flint in

      order to assist potential class members to determine whether they are part of the

      proposed “subclass of injured children”, the criteria for which is provided in the

      declaration submitted by Dr. Howard Hu and summarized below. Specifically, I

      have been asked to construct a database of identified parcels to assist potential

      class members determine whether they are part of the following subclass

      definition comprised of children who were injured from lead in childhood,

      children who were injured from lead in utero, and children who were injured

      from lead through a combination of in utero and childhood exposure:

         The class is defined as children who, during the period from May 1, 2014 to
         January 5, 2016, were (a) in utero or between the ages of 0 to 10 years old,
         (b) lived in an identified residence or attended an identified school or day
         care, and (c) were exposed through ingestion to unfiltered Flint public
         water at such residence, school or day care for at least 14 days within a 90
         day period.




                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36070 Filed 07/16/20 Page 4 of 68




   II.      QUALIFICATIONS

            5.    I am Chief Scientist at BioMedware, Inc., a company specializing in

         research in medical geography and environmental epidemiology coupled with

         the development of space-time information system software, located in Ann

         Arbor, Michigan. As my Curriculum Vitae (attached as Exhibit 1) reflects, in

         addition to my scientific position at BioMedware I currently have an academic

         appointment, courtesy Associate Professor, at the University of Florida, Soil

         and Water Sciences Department. Before that, I was on the faculty of the

         University of Michigan, Department of Civil and Environmental Engineering

         for five years. Prior to my appointment at the University of Michigan, I was a

         Senior Research Assistant with the National Fund for Scientific Research in

         Belgium (1993-1997).

            6.    I received my Ph.D. in Agricultural Engineering from the Catholic

         University of Louvain-la-Neuve (Belgium) and completed my Post-Doctoral

         studies as a Fulbright Scholar at Stanford University. At that time I also was the

         Firmin Van Brée Fellow of the Hoover foundation of the Belgian American

         Educational Foundation (1993). A more complete statement of my credentials is

         contained in my curriculum vitae, a copy of which is attached as Exhibit 1.

            7.    In terms of specific scientific expertise, I have 30 year experience in the

         development and implementation of geostatistical algorithms and I am now a
                                               3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36071 Filed 07/16/20 Page 5 of 68




      pioneer in the application of geostatistics to medical geography and environmental

      epidemiology. Since 2002 I have been awarded by NIH (NCI, NIEHS) five SBIR

      Phase I and II grants and two SBIR Phase I and II contracts to develop methods

      and software for the integration, visualization and space-time analysis of health

      outcomes and environmental data. I have received several scientific awards, such

      as the 1999 Andrei Borisovich Vistelius Research Award attributed by the

      International Association of Mathematical Geology for an original and outstanding

      contribution, as a young scientist, to the application of mathematics and informatics

      to the earth sciences, the 2013 Distinguished Lecturer Award, International

      Association of Mathematical Geology, and the 2016 Founder's Award in

      recognition for "substantial and lasting contributions to the foundations of spatial

      accuracy", International Spatial Accuracy Research Association (ISARA). Since

      2009 I am the Associate Editor of the international journal, Mathematical

      Geosciences.

         8.     Since 2000, I have taught over 60 short courses to train graduate

      students and professionals (e.g., consultants, public health officials, agency

      employees) in the theory and application of Geostatistics to environmental and

      health sciences. These courses were organized in countries on all six continents

      (France, Switzerland, Portugal, Italy, Turkey, Australia, Niger, India, South

      Korea, China, Japan, Colombia, USA) and were attended by over 1,000
                                             4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36072 Filed 07/16/20 Page 6 of 68




       participants. These courses, combined with the 28 talks delivered in 2013 as

       Distinguished Lecturer of the International Association of Mathematical

       Geology, substantially increased the exposure of the scientific and professional

       community to the application of new geostatistical methodology in spatial

       epidemiology.

           9.       I have authored more than 160 referred papers in the field of

       theoretical and applied geostatistics and have written one of the most highly

       cited textbooks in the field of geostatistics1. I have also contributed to several

       encyclopedia on the topic of fate and transport of environmental contaminants2,

       spatial uncertainty in medical geography3, exposure reconstruction using space–

       time information technology4, and geostatistical analysis5.

           10.      As president of PGeostat, LLC, since 2003 I have acted as a

       consultant on numerous environmental projects dealing with the

       characterization of air, soil and water pollution and its impact on human health.


   1
     Goovaerts, P. 1997. Geostatistics for Natural Resources Evaluation. Oxford Univ. Press, New-York, 483 p. 4th
   printing in June 2005. Reference textbook used in many universities, including the Ph.D. program in Geostatistics at
   Stanford University. 4th most cited book in the geostatistical literature.
   2
     Goovaerts, P. 2011. Fate and Transport: Geostatistics and Environmental Contaminants. In: Nriagu JO (ed.)
   Encyclopedia of Environmental Health, volume 2, pp. 701–714 Burlington: Elsevier.
   3
     Goovaerts, P. 2015. Spatial Uncertainty in Medical Geography: A Geostatistical Perspective. In S. Shekhar and H.
   Xiong (eds) Encyclopedia of GIS 2nd edition. Springer-Verlag, Berlin, Germany. DOI 10.1007/978-3-319-23519-
   6_1302-2.
   4
     Jacquez, G.M., Meliker, J.R., Rommel, R.R., and P.E. Goovaerts. 2019. Exposure reconstruction using space–time
   information technology. In: Nriagu JO (ed.) Encyclopedia of Environmental Health, volume 2, pp. 793–804
   Burlington: Elsevier.
   5
     Goovaerts, P. 2005. Geostatistical Analysis of Spatial Data, in 6.64 Geoinformatics, edited by Peter Atkinson, in
   Encyclopedia of Life Support Systems (EOLSS), Developed under the auspices of the UNESCO, Eolss Publishers,
   Oxford, UK, [http://www.eolss.net].
                                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36073 Filed 07/16/20 Page 7 of 68




       Clients include: 1) private companies, such as Altarum, GEI Consultants,

       General Dynamics Information Technology, Scoreboard, Stratus Consulting,

       Terumo Cardiovascular Systems, and XS, Inc, 2) national agencies, such as

       Environmental Protection Agency, New York City Department of Health and

       Mental Hygiene, Nuclear Regulatory Commission, and Tacoma-Pierce County

       Health Department, 3) international agencies, such as the French Institute for

       Radiological Protection and Nuclear Safety (IRSN), and the French National

       Institute for Industrial Environment and Risks (INERIS), 4) universities, such

       as Florida A&M University, Tufts University, University of Detroit Mercy,

       University of Louvain-la-Neuve (Belgium), University of Nebraska (Lincoln),

       University of Tennessee (Institute for Environmental Modeling), and the

       University of Michigan. I have also provided my expertise in two legal matters:

       1) Review of report “Statistical Analysis of Gas Leaks and Tree Decline and

       Mortality in Brookline, Hingham, Milton, and Saugus” for Bowditch & Dewey

       LLP, and 2) Assist Stratus Consulting and Kanner & Whiteley, L.L.C. in

       developing estimates of the spatial extent and degree of oiling along Louisiana

       shorelines resulting from the Deepwater Horizon oil spill6.

           11.      I have served on various expert review panels for the following


   6
    Goovaerts, P., Wobus, C., Jones, R., and M. Rissing. 2016. Geospatial estimation of the impact of Deepwater
   Horizon Oil Spill on plant oiling along the Louisiana shorelines. Journal of Environmental Management, 180(15):
   264-271.
                                                           6
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36074 Filed 07/16/20 Page 8 of 68




      agencies and international organizations: National Science Foundation, National

      Institutes of Health, Nuclear Regulatory Commission, National Environmental

      Research Council (UK), European Commission (reviewer for “The Human

      Exposome Project: a toolbox for assessing and addressing the impact of

      environment on health”), Swiss National Science Foundation, Romanian

      National Council for Scientific Research, Central Finance and Contracting

      Agency (CFCA) of the Republic of Latvia, and the “Fonds pour la Formation de

      Chercheurs et l'Aide à la Recherche" (FCAR), Quebec. I am also a reviewer for

      over 80 scientific journals.

         12.    I have been the major advisor of three doctoral students and have been

      a member of Ph.D. dissertation committees at the Universities of Santa Cruz

      (CA, 1994), Gent University (Belgium, 1997), the Catholic University of

      Louvain-la-Neuve (Belgium, 1997 & 2001), the Helsinki University of

      Technology (Finland, 1998), the French Institute of Petroleum (Paris, 1998), the

      Technical University of Lisbon (Portugal, 1999, 2016), the National

      Polytechnic Institute of Lorraine (Nancy, 2001), the University of Michigan

      (2002), the New University of Lisbon (Portugal, 2004), The University of

      Florida (2008), Edith Cowan University (Australia, 2011,2014), and the Aix-

      Marseille University (2014).



                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36075 Filed 07/16/20 Page 9 of 68




            13.      In terms of expertise specific to lead exposure, I conducted and

       published the first in-depth analysis7 and time trend modeling of water lead

       levels recorded in Flint during a 10-month period following the return to Detroit

       water supply, contrasting the results obtained through two different sampling

       initiatives: (i) voluntary or homeowner-driven sampling whereby concerned

       citizens decided to acquire a testing kit and conduct sampling on their own, and

       (ii) State-controlled sampling where data were collected bi-weekly at selected

       sites after training of residents by technical teams (sentinel sites). The sampling

       bias associated with the sentinel monitoring network was analyzed in a

       subsequent paper8, while a third paper9 presented the first geospatial approach

       to predict, for each tax parcel in Flint, the likelihood that a home has a lead or

       galvanized service line based on neighboring field data (i.e., house inspection)

       and secondary information (i.e., construction year and city records). The issue

       of predicting water lead levels for each tax parcel across the City was tackled in

       two additional papers. First, I published the first application10 of multivariate

       geostatistics to the modeling of the spatial distribution of water lead levels in a



   7
     Goovaerts, P. 2017. The drinking water contamination crisis in Flint: Modeling temporal trends of lead level since
   returning to Detroit Water System. Science of the Total Environment, 581-582: 66-79.
   8
     Goovaerts, P. 2017. Monitoring the aftermath of Flint drinking water contamination crisis: Another case of
   sampling bias. Science of the Total Environment, 590-591: 139-153.
   9
     Goovaerts, P. 2017 How geostatistics can help you ﬁnd lead and galvanized water service lines: The case of Flint,
   MI. Science of the Total Environment, 599-600: 1552-1563.
   10
      Goovaerts, P. 2019 Geostatistical prediction of water lead levels in Flint, Michigan: a multivariate approach.
   Science of the Total Environment, 647: 1294-1304.
                                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36076 Filed 07/16/20 Page 10 of
                                      68



        distribution network, combining city records on service line composition with

        water lead data collected through the State-administered sentinel monitoring

        program and the voluntary homeowner-driven approach. This approach was

        extended to the modeling of the space-time distribution of water lead levels in a

        second paper11, demonstrating the benefit of geostatistics to fill gaps in sampled

        time series, i.e., predict water lead levels between sampling events. Four of

        these papers were published in Science of the Total Environment, a leading

        international scientific journal which is ranked 5th out of 117 journals in

        Environmental Science, Subcategory: Environmental Engineering12. This set of

        five peer-reviewed papers represents the most extensive analysis of the space-

        time distribution of water lead levels in Flint, Michigan. To the best of my

        knowledge, only one other study13 with parcel-level predictions of water lead

        level was published for Flint. Using a data-driven approach Abernethy et al.

        (2016) developed an ensemble of predictive models to assess the risk of lead

        contamination in individual homes and neighborhoods in Flint. They trained

        these models using a wide range of data sources, including residential water




   11
      Goovaerts, P. 2018. Flint drinking water crisis: a first attempt to model geostatistically the space-time distribution
   of water lead levels. In: B.S.D. Sagar, Q. Cheng, F. Agterberg (Eds.) Springer Handbook of Mathematical
   Geosciences: Fifty Years of IAMG, Chapter 14, pages 255-275.
   12
      https://www.letpub.com/index.php?journalid=7412&page=journalapp&view=detail
   13
      Abernethy, J., Anderson, C., Dai, C. et al., 2016. Flint water crisis: Data-driven risk assessment via residential
   water testing. arXiv preprint arXiv:1610.00580. https://arxiv.org/abs/1610.00580. (accessed May 9 2020).
                                                               9
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36077 Filed 07/16/20 Page 11 of
                                      68



     tests, historical records, and city infrastructure data. Their analysis however

     ignored the spatial correlation among data and did not include a temporal

     component.

        14.    The principles and methodology I employed in forming my opinion

     are based on a review of and utilization of insights gained from peer-reviewed

     scientific literature that is relevant to the task at hand; the interpretation and

     utilization of publicly available data that are relevant to the task at hand and that

     I analyzed extensively in all my publications; and the reliance on the expert

     reports of colleagues (Dr. Cliff Weisel, Dr. Panos Georgopoulos, Dr. Howard

     Hu) involved in this matter who have undertaken rigorous assessments related

     to exposure to lead from the Flint Water Crisis as well as predicting the impact

     of such exposures on health outcomes.

        15.    One of the main characteristics of environmental data, such as lead

     concentrations in tap water, is their structured distribution in space and time,

     which reflects the impact of various factors operating at different spatial and

     temporal scales, such as housing characteristics (i.e., age of the house,

     composition of service lines), poverty level through its influence on

     maintenance of indoor plumbing, changes in water treatment and water

     pressure, or water age (the time it takes for the water to travel from the



                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36078 Filed 07/16/20 Page 12 of
                                      68



        treatment plant to the home plumbing system). Several studies9,14 confirmed the

        presence of such spatial and temporal structures in water lead levels measured

        in Flint. Geostatistical spatio-temporal models15 provide a probabilistic

        framework for data analysis and prediction that builds on the joint spatial and

        temporal dependence between observations to interpolate measurements to

        locations and times where no sample was collected. Geostatistics is now a

        standard generally-accepted methodology for environmental exposure

        assessment and reconstruction2,4.

            16.      GIS (Geographical Information Systems) allows storage and

        integration of data from different sources (e.g., exposure information and health

        characteristics of populations) by geographic location16. It is a scientifically

        valid and generally accepted methodology to support exposure reconstruction17.

        For example, investigators in the Occupational and Environmental

        Epidemiology Branch of the National Cancer Institute implement GIS-based

        exposure assessments using georeferenced historical data resources and

        residential histories collected in studies of environmental hazards and cancer



   14
      Abokifa, A.A., Katz, L., and L. Sela. 2020. Spatiotemporal trends of recovery from lead contamination in Flint,
   MI as revealed by crowdsourced water sampling. Water Research, 171: 115442, 10.1016/j.watres.2019.115442
   15
      Montero, J.M., Fernandez-Aviles, G., and J. Mateu. 2015. Spatial and spatio-temporal geostatistical modeling
   and kriging. Wiley, New York
   16
      National Research Council 2012. Exposure Science in the 21st Century: A Vision and a Strategy. Washington,
   DC: The National Academies Press. https://doi.org/10.17226/13507.
   17
      Nuckols, J., Ward, M., and L. Jarup. 2004. Using geographic information systems for exposure assessment in
   environmental epidemiology studies. Environmental Health Perspectives, 112: 1007–1115.
                                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36079 Filed 07/16/20 Page 13 of
                                      68



        risk18. Their approaches include using GIS and spatial-analytic methods to

        characterize exposure to environmental risk factors, incorporating space-time-

        activity information in exposure assessments, and employing biological and

        environmental measurements for exposure validation. For the specific case of

        water lead levels, a recent study19 applied GIS and a hydraulic model of

        distribution systems to test the influences of pipe material, pipe age, water age,

        and other water quality parameters on lead/copper leaching in Raleigh (NC).

           17.      Of critical importance when coupling GIS data and

        environmental/exposure models is the issue of error propagation, that is how the

        uncertainty in input data (e.g., water lead levels) translates into uncertainty

        about model outputs (e.g., blood lead levels). Methods for uncertainty

        propagation, such as Monte-Carlo analysis, are critical for estimating

        uncertainties associated with spatially-based policies in the area of

        environmental health, and in dealing effectively with risks20.




   18
      National Research Council 2012. Exposure Science in the 21st Century: A Vision and a Strategy. Washington,
   DC: The National Academies Press. https://doi.org/10.17226/13507.
   19
      Wang, Z., Devine, H., Zhang, W. et al., 2014. Using a GIS and GIS-assisted water quality model to analyze the
   deterministic factors for Lead and Copper corrosion in drinking water distribution systems. Journal of
   Environmental Engineering 140, A4014004.
   20
      Goovaerts, P., AvRuskin, G., Meliker, J., Slotnick, M., Jacquez, V, and J. Nriagu. 2004. Modeling uncertainty
   about pollutant concentration and human exposure using geostatistics and a space-time information system:
   Application to arsenic in groundwater of Southeast Michigan. In Accuracy 2004: Proceedings of the 6th
   International Symposium on Spatial Accuracy Assessment in Natural Resources and Environmental Sciences.
                                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36080 Filed 07/16/20 Page 14 of
                                      68



   III.     STATEMENT OF OPINIONS

             18. Estimation of the size of the “potentially-exposed population” for
          the city of Flint.

                       As noted earlier, the criteria for defining “potentially-exposed

                plaintiffs” are articulated in the declaration by Dr. Howard Hu and are as

                follows: all individuals who meet all 3 of the following definitions and

                criteria:

                      i. Criterion 1: Eligible location of exposure: Having lived (or

                            been in-utero) or attended a school or day care in the city of

                            Flint for at least 90 days during the “eligible period of

                            exposure”.

                      ii. Criterion 2: Eligible age range: Having been 0-10 years old in-

                            utero (conception to birth) for at least 90 days (the “eligible

                            duration of exposure”) in an “eligible location of exposure”

                            during the “eligible period of exposure”.

                     iii. Criterion 3: Eligible duration of exposure: Being willing to

                            attest (by affidavit signed by a parent, guardian or primary

                            caretaker), that: he/she drank or ate food prepared with

                            unfiltered Flint tap water for at least 14 of the 90 days during

                            the “eligible period of exposure”.


                                                  13
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36081 Filed 07/16/20 Page 15 of
                                      68



         Since the affidavit process specified in Criterion 3 has not yet been

   conducted, in the following paragraphs, I make the assumption that all Flint

   residents meet Criterion 3.

         19.      In my opinion and based on the approach described hereafter and

      validated using publically available census data, the number of children having

      been 0-10 years old or in-utero (conception to birth) for at least 90 days (the

      “eligible duration of exposure”) in an “eligible location of exposure” during the

      “eligible period of exposure” is estimated to be 21,739 children. This number

      was calculated using the following procedure:

               a. Use individual-level birth data provided by the Division for Vital

                  Records & Health Statistics, Michigan Department of Health &

                  Human Services. These data are geocoded at the census tract level and

                  include both the month and year of birth.

               b. Sum up all the viable births (i.e., no death within the first year) that

                  took place between August 1, 2003 (child would have lived in the city

                  of Flint for at least 90 days during the “eligible period of exposure”

                  before turning 11 yo) and June 2016 (newborn would have been

                  exposed in utero for at least 90 days). This calculation is based on the

                  assumption that the number of children moving in and out of the City

                  balance out, an assumption that is validated below.

                                                14
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36082 Filed 07/16/20 Page 16 of
                                      68



     The quantification of the size of the population of “potentially-exposed

     plaintiffs” from individual birth data is based on the assumption that the number

     of children moving in and out of the City balance out. To assess how realistic

     this way of computing the number of individuals falling within a given category

     of age is, a similar calculation was conducted using data from the 2010 census

     for the City of Flint. According to census data available at the census tract level,

     the total number of children under 5 yo is 9,036 while 8,187 individuals fall

     within the next age bracket (5 to 9 yo.), leading to a total of 17,223 children

     who were 0-9 years old in 2010. On the other hand, summing up all viable

     births that occurred between January 2001 and December 2009 yields a total of

     17,399 children who were 0-9 years old in 2010. Both figures (17,223 vs

     17,399) are extremely close, which validates the approach adopted here. Again,

     these estimates are made under the assumption that all Flint residents meet

     Criterion 3; thus, the true number of “potentially exposed plaintiffs” is likely to

     be lower.

        20.    Creation of a database including all non-vacant residential and
     commercial tax parcels in Flint in order to assist “potentially-exposed
     plaintiffs” to determine whether they are part of the proposed “subclass of
     injured children”, as defined in the declaration of Dr. Howard Hu (Criteria
     4 to 6).

        In my opinion and based on data described in Section IV, this database will

     list 41,207 parcels, of which:

                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36083 Filed 07/16/20 Page 17 of
                                      68



            a. 40,834 parcels (99.09%) were built on or before 1986 (Criterion 4,

                see paragraph 20),

            b. 42 parcels were built after 1986 but had at least one water sample

                obtained between 11/19/2014 and 10/13/16 that identified a level of

                lead above or equal to the minimum reporting level (MRL) of 1 ug/L

                (Criterion 5), and

            c. 27 schools (e.g., community schools, charter schools, private schools,

                institutes), and 33 day care facilities were sampled for lead in tap

                water between 10/2/2015 and 8/10/2016; with all but one school and

                26 day care facilities documenting, for at least one fixture, a level of

                lead above or equal to the minimum reporting limit (MRL) of 1 g/L

                (Criterion 6),

     The finest spatial resolution available for this database is the tax parcel level. A

     tax parcel, also referred to as real property or real estate, is created for

     assessment and taxation purposes. The parcel is usually defined by a legal

     description and, by following that description, the user should be able to locate

     the parcel on a tax parcel map. Tax parcels were chosen as units of analysis for

     several reasons: 1) each residential address can be linked to a tax parcel, 2) a

     large amount of publically available information is available for each parcel,

     such as housing characteristics (i.e., built year, composition of service line,
                                             16
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36084 Filed 07/16/20 Page 18 of
                                      68



          housing condition), parcel classification (e.g., residential, commercial,

          industrial), residential state equalized value, vacancy, and 3) each parcel is

          located within a census tract, which facilitates their combination with a large

          range of socio-demographic variables. It is noteworthy that a tax parcel can

          include multiple sampling sites, such as multiple rental units within an

          apartment complex or low-income housing developments. The 2015 tax parcel

          database for the City of Flint includes a total of 56,235 parcels21. Only the

          parcels that were classified as non-vacant residential or commercial (code 401

          or 201) will be selected, resulting in a subset of 41,207 parcels.

   IV.        FACTS AND DATA CONSIDERED

              21.     The following information is available to support the creation of a

          computerized database related to the age of residential and commercial

          buildings in the city of Flint: the 2016 Parcels GIS layer (attribute “Year_built”)

          provided by Flint GIS.

              22.     The following information is available to support the creation of a

          computerized database related to water lead levels in Flint residential and

          commercial properties. A database of 24,173 tap water lead samples, collected




   21
        Data provided by Ken Koleda, GIS Director for Genesee County.
                                                           17
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36085 Filed 07/16/20 Page 19 of
                                      68



        between 11/19/2014 and 10/13/2016, was assembled using the following

        sources of data:

                 a. 23,715 water lead level measurements recorded over the period

                    9/25/2015-10/13/201622.

                 b. 271 records collected by a Virginia Tech research team between

                    8/18/2015 and 9/4/2015.

                 c. DEQ City of Flint water sample results from 2014 and 2015 (187

                    data) were acquired through Freedom of Information Act (FOIA)

                    request number 3072-16.

        Records with an address that was incomplete or located outside the city of Flint

        were discarded. Data were then allocated to an individual tax parcel unit on the

        basis of their postal address.

           23.      The following information is available to support the creation of a

        computerized database related to water lead levels measured in Flint schools

        and daycare facilities:

                 a. Testing of water in Flint community schools conducted on October 2,

                    201523;




   22
     Data downloaded from http://www.michigan.gov/flintwater (residential testing results)
   23
     Government of Michigan. Flint Community Schools Initial Screening Results (Oct. 2, 2015). Available at
   https://www.michigan.gov/documents/deq/Flint_Community_Schools_Testing_Results__Initial_Screen_502382_7.
   pdf ; accessed on April 16, 2020.
                                                      18
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36086 Filed 07/16/20 Page 20 of
                                      68



                 b. The “Pre-Fixture Replacement”, “Post-Fixture Replacement”, or

                    “Post-Filter Installation” testing of water in Flint schools conducted

                    in 201624.

                 c. The “Post-Fixture Replacement” testing of water conducted of Flint

                    daycares in 201625.

           24.     I have also reviewed the water sampling data collected by the Virginia

        Tech sampling team in August/September, 2015. (VATECH_00212274) I have

        removed the homes that were located outside of the City of Flint from that

        dataset. After removal of the homes located outside of Flint, all homes

        measured during the 2015 sampling period in Flint had at least one water

        sample with lead level above the instrumentational detection limit of 0.1 µg/L.

        Of the homes sampled during the crisis, 85% had lead levels above 1 µg/L or

        part per billion (ppb) in the first draw sample with 17% of those samples

        exceeding the USEPA action level of 15 µg/L. The 90th percentile water lead

        level was 26.8 µg/L and the maximum water lead level from first draw samples

        was 158.0 µg/L.




   24
      Government of Michigan. 2016 Schools Testing Results. Available at
   https://www.michigan.gov/flintwater/0,6092,7-345-76292_76294_76297_77897-455439--,00.html ; accessed on
   April 16, 2020.
   25
      Government of Michigan. 2016 Child/Day Care Testing Results. Available at
   https://www.michigan.gov/flintwater/0,6092,7-345-76292_76294_76297_77898_77908---,00.html; accessed on
   May 23, 2020.
                                                       19
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36087 Filed 07/16/20 Page 21 of
                                      68



   V.     LIST OF PUBLICATIONS

           25.     This information is reported in my Curriculum Vitae (attached as

        Exhibit 1).

   VI.     LIST OF CASES

           26.     I have not provided any testimony at a trial or as deposition as an

        expert witness during the past four years.

   VII. STATEMENT OF COMPENSATION PAID

           27.     PGeostat, LLC bills my time at an hourly billing rate of $175.00 and

        $350.00 per hour for deposition and trial testimony with reasonable expenses.

    VIII.        LIST OF REFERENCES

           28.     See Exhibit 3 attached.




                                               20
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36088 Filed 07/16/20 Page 22 of
                                      68




   I declare under penalty of perjury that the foregoing is true and correct to the best of

   my knowledge and recollection.

   Executed this 27th day of June, 2020, in Jerome, MI.



                                                  By:
                                                  ______________________________
                                                  Pierre Goovaerts, Ph.D.




                                             21
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36089 Filed 07/16/20 Page 23 of
                                      68




                      EXHIBIT 1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36090 Filed 07/16/20 Page 24 of
                                      68



                                       Pierre Goovaerts

                         11487 Highland Hills Drive. Jerome, MI 49249
                              Email: goovaerts.pierre@gmail.com
                        Webpage: http://goovaerts.pierre.googlepages.com


   Education:
    Catholic University of Louvain-la-Neuve (Belgium), B.S., Agriculture Engineering with
     Highest Honors (summa cum laude), 1987.
      Catholic University of Louvain-la-Neuve (Belgium), Ph.D., Agricultural Science with
       Highest Honors (summa cum laude with congratulations from the Jury), 1992.
      Stanford University, Dept. of Geological and Environmental Sciences, Post-Doctoral
       Research Fellow, January 1993 to December 1994.

   Professional Experience:
    Director, Board of Lake LeAnn Property Owner’s Association, June 2012 to June 2013.
    Associate Editor, Mathematical Geosciences, October 2009 to present.
    Geostatistician, Computer Sciences Corporation, July 2008 to present. Geostatistical
      characterization of contaminated sediments, estimation of volumes of sediments to be
      dredged, design of sampling schemes and remediation strategies.
      Associate Professor (courtesy appointment), Soil and Water Science Department, University
       of Florida, Gainesville, January 2006 to present.
      President, PGeostat LLC., January 2003 to present.
      Chief Scientist, BioMedware Inc., November 2002 to present.
      Assistant Professor, Dept. of Civil and Environmental Engineering, The University of
       Michigan at Ann Arbor, September 1997 to October 2002.
       Teaching of classes in hydrology, statistics and probability, and geostatistics.
       Consultant for EPA, NRC, BioMedware, ScoreBoard, Terumo, ERIM, CDM, Universities of
       Nebraska, Cincinnati and Tennessee, Tufts University. Review reports and contribute to
       development and application of (geo)statistics to environmental sciences, remote sensing,
       health science, forestry, design of experiment, and agriculture.
      Senior Research Assistant, Dept. of Environmental Sciences and Land Management,
       Catholic University of Louvain-la-Neuve, Belgium, September 1993 to September 1997.
      Research Assistant, Dept. of Environmental Sciences and Land Management, Catholic
       University of Louvain-la-Neuve, Belgium, April 1989 to April 1993.




                                                 1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36091 Filed 07/16/20 Page 25 of
                                      68



   National and International Service:
    Secretary of the ISSS (International Soil Science Society) Working Group on Pedometrics
      (1998 to 2002), and elected chair for the period 2002-2003.
    Editor of the Newsletter of the ISSS (International Soil Science Society) Working Group on
      Pedometrics: 1998 to 2002.
      Member of the Editorial Board of the Oxford Univ. Press Series on Applied Geostatistics:
       1998 to present.
      Member of the Education Committee of the IAMG, International Association for
       Mathematical Geology, (1999).
      Member of the Student Grant Commission of the IAMG (1999).
      Member of the Executive Committee of the North American Council on Geostatistics.
      Member of the Organizing and Scientific Committees of the 1st-6th European Conference on
       Geostatistics for Environmental Applications (1996, 1998, 2000, 2002, 2004, 2006).
      Member of the Scientific Committee of the Vth & VIth, VIIth International Geostatistical
       Congress (1996, 2000, 2004) and the 1999 Annual Conference of the International
       Association for Mathematical Geology.
      Member of the Science Advisory Board for the 4th, 5th & 6th International Symposium on
       Spatial Accuracy Assessment in Natural Resources and Environmental Sciences.
      Member of PhD dissertation committees at the Universities of Santa Cruz (CA, 1994), Gent
       (Belgium, 1997), Louvain-la-Neuve (Belgium, 1997 & 2001), the Helsinki University of
       Technology (Finland, 1998), the French Institute of Petroleum (Paris, 1998), the Technical
       University of Lisbon (Lisbon, 1999), the National Polytechnic Institute of Lorraine (Nancy,
       2001), the University of Michigan (2002), the New University of Lisbon (2004), The
       University of Florida (2008), Edith Cowan University (2011), the Aix-Marseille University
       (2014).
      Session chair: 1st, 2nd, 3rd, 5th, 6th, 7th & 8th European Conference on Geostatistics for Environmental
       Applications (Lisbon, 1996; Valencia, 1998; Avignon, 2000; Lausanne, 2004; Rhodes, 2006;
       Southampton, 2008; Gent, 2010), 3rd, 7th, 8th, 12th, 15th & 16th Annual Conferences of the International
       Association for Mathematical Geology (Barcelona, 1997; Cancun, 2001; Berlin, 2002; Liege, 2006;
       Stanford 2009; Budapest, 2010), Vth, VIIth and VIIIth International Geostatistical Congress
       (Sydney, 1996; Calgary, 2004; Santiago, 2008), 3rd, 4th & 6th International Symposium on Spatial
       Accuracy Assessment in Natural Resources and Environmental Sciences (Quebec, 1998; Amsterdam,
       2000; Portland, 2004), 3rd, 4th & 7th Pedometrics Conference (Sydney, 1999; Gent, 2001; Tubingen,
       2007), Association of American Geographer’s annual meeting (San Francisco, 2007; Boston, 2008;
       Las Vegas, 2009; Washington DC, 2010; Seattle WA, 2011), URISA's GIS in Public Health
       Conference (New Orleans, 2007), International Society for Exposure Assessment 2008 (Pasadena,
       2008), Spatial Statistics (The Netherlands, 2011), Environmental Health (Brazil, 2011).
      Keynote speaker: 2nd Pedometrics Conference (Madison, 1997), Soil Quality Workshop
       (Edmonton, 1998), 5th Annual Conference of the International Association for Mathematical Geology


                                                        2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36092 Filed 07/16/20 Page 26 of
                                      68



       (Trondheim, 1999), 3rd Pedometrics Conference (Sydney, 1999), 6th, 9th and 11th International
       Symposium on Spatial Accuracy Assessment in Natural Resources and Environmental Sciences
       (Portland, 2004; Leicester, 2010; Lansing, 2014), 6th European Conference on Geostatistics for
       Environmental Applications (Greece, 2006), 15th Annual Conferences of the International Association
       for Mathematical Geology (Stanford, 2009), VIII Iberian Geochemistry Conference / XVIII
       Geochemical Week (Castelo Branco, 2011), 9th International Symposium on Environmental
       Geochemistry (Aveiro, 2012), WALIS Forum (Perth, 2013), CRCSI (Cooperative Research Center
       for Spatial Information) Annual Conference (Christchurch, 2013).


   Editorial Activities:
    External reviewer for the following agencies: NSF, NIH, NRC, National Environmental
      Research Council (UK), Natural Environment Research Council (UK), Swiss National
      Science Foundation, Romanian National Council for Scientific Research, and the “Fonds
      pour la Formation de Chercheurs et l'Aide a la Recherche" (FCAR), Quebec.
      Reviewer for 70 journals, including: Applied Geochemistry; Aquatic Living Resources; Australian
       Journal of Soil Research; Biology and Fertility of Soils; Biometrics; BMC Cancer; Canadian Journal of
       Fisheries and Aquatic Sciences; Canadian Journal of Forest Research; Canadian Journal of Remote Sensing;
       Canadian Journal of Statistics; Computational Geosciences; Computers and Electronics in Agriculture;
       Computer and Geosciences; Continental Shelf Research; Ecological Modeling; Ecology; Environmental and
       Ecological Statistics; Environmental Forensics Journal; Environmental Health; Environmental Management;
       Environmental Pollution; Environmental Science & Technology; Environmetrics; Epidemiology; European
       Journal of Population; European Journal of Soil Science; European Journal of Soil Biology; Forest Science;
       Geoderma; Geographical Analysis; Geographical and Environmental Modelling; Ground Water Monitoring &
       Remediation; Health and Place; Hydrological Sciences Journal; International Journal of Applied Earth
       Observation and Geoinformation; International Journal of Climatology; International Journal of Health
       Geographics; International Journal of Geographical Information Systems; International Journal of Geographical
       Information Science; International Journal of Geothermal Research and its Applications; Journal of Agriculture,
       Ecosytems and Environment; Journal of the American Water Resources Association; Journal of Applied
       Meteorology; Journal of Computational and Graphical Statistics; Journal of Contaminant Hydrology; Journal of
       Engineering Mathematics; Journal of Environmental Management; Journal of Environmental Quality; Journal
       of Geographical Information Sciences; Journal of Geographical Systems; Journal of Geophysical Research;
       Journal of Hazardous Materials; Journal of Health and Place; Journal of Hydrology; Journal of
       Hydrometeorology; Journal of Sedimentary Research; Journal of Water Resources Planning and Management;
       Letters in Spatial and Resource Sciences; Mathematical Geology; METRON -International Journal of Statistics;
       Photogrammetric Engineering and Remote Sensing; Plant and Soil; Precision Agriculture; Remote sensing of
       Environment; Soil and Tillage Research; Soil Science Society of America Journal; Soil Science; Soil and
       Sediment Contamination: an International Journal; Stochastic Environmental Research and Risk Assessment;
       Transaction in GIS; The Science of the Total Environment; Water, Air and Soil Pollution; Water Resources
       Research; Weed Research.




                                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36093 Filed 07/16/20 Page 27 of
                                      68



      Reviewer for the Consortium for Risk Evaluation with Stakeholder Participation, report
       entitled “Defining background groundwater quality at the Savannah River Site.".
      Editor of special issues in Geoderma (2001, 2007), Journal of Geographical Systems (2005),
       Environmental and Ecological Statistics (2007).


   Short courses taught:
      18 hr short course on Geostatistical Analysis of Environmental Data, Faculty of Agriculture
       (UCL, Belgium), April 28-30 1997, attendance: 12.
      9 hr short course on Spatial Data Analysis, Ecole Polytechnique Federale de Lausanne
       (EPFL, Switzerland), February 12-13 1998, attendance: 15.
      15 hr seminar on geostatistics, Snowden Mining Industry Consultants PtY Ltd (Perth),
       September 1999, attendance: 14.
      10 hr short course on modeling of local uncertainty and stochastic simulation, Edith Cowan
       University (ECU, Perth), September 1999, attendance: 10.
      9 hr short course on Spatial Data Analysis, Ecole Polytechnique Federale de Lausanne
       (EPFL, Switzerland), February 12-13 2000, attendance: 20.
      8 hr short course “Geostatistical Analysis of Environmental Data”, Institute for Statistics and
       Information Management of the New University of Lisbon, November 2002, attendance: 25.
      1.5 day short course “Geostatistical Analysis of Spatial Data”, The University of Michigan,
       March 12-13 2003, attendance: 15.
      1.5 day short course “Exploratory Spatial Data Analysis”, The University of Michigan, June
       11-12 2003, attendance: 10.
      5 day short course “Advanced Spatial Analysis Workshop for Public Health”, Olympia
       (WA), August 11-15 2003, attendance: 10.
      2 day short course “Introduction to Geostatistical Analysis of Spatial Data”, The University
       of Michigan, 12/2-12/3 2003, 4/27-4/28 2004, 12/7-12/8 2004, 10/25-10/26 2005.
      2 day short course “Advanced Geostatistical Analysis of Spatial Data”, The University of
       Michigan, December 4-5 2003, April 29-30 2004, December 9-10 2004, October 26-27 2005.
      5 day short course “Advanced Spatial Analysis Workshop for Public Health and
       Biosurveillance”, Ann Arbor, August 24-27 2004, attendance: 10.
      5 day short course “Advanced Spatial Analysis Workshop for Public Health and
       Biosurveillance”, Ann Arbor, August 23-26 2005, attendance: 8.
      4 day short course “Advanced Spatial Analysis Workshop for Public Health”, in-house at
       Chicago Dept of Public Health, attendance: 16.
      5 day short course “Geostatistical Analysis of Environmental Data”, Florida (August 2005 to
       2011, March 2006 to 2010, August 2012), India (April 2010, February 2011), Utah (April
       2011), Portugal (May 2010, December 2010), attendance: 25 per course.



                                                   4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36094 Filed 07/16/20 Page 28 of
                                      68



      5 day short course “Introduction Course to Methods for Spatio-temporal Analysis of
       Exposure and Health Data”, Geneva, February 13-17 2006, attendance: 10.
      5 day short course “Introduction Course to Methods for Spatio-temporal Analysis of
       Exposure and Health Data”, Paris, March 27-31 2006, attendance: 15.
      4 day short course “Geostatistical Analysis of Environmental Data”, in-house at US EPA
       Region 5, Chicago, February 2007, attendance: 13.
      5 day short course “Introduction Course to Methods for Spatio-temporal Analysis of
       Exposure and Health Data”, Niamey (Niger), December 6-10 2010, attendance: 20.
      5 day short course “Geostatistical Analysis of Environmental Data”, February 2011,
       Hyderabad (India), attendance: 15.
      5 day short course “Geostatistical Analysis of Environmental Data”, April 2011, Utah State
       University, Logan, attendance: 21.
      5 day short course “Geostatistical Analysis of Environmental Data”, August 2011, University
       of Florida, Gainesville, attendance: 13.
      2 day short course “Application of Geostatistics to Environmental Epidemiology”, Beijing
       (China), October 31-November 1 2011, attendance: 140.
      2 day short course “Traitement de Données Spatialisées”, INERIS, Verneuil-en-Halatte,
       October 17-18 1 2011, attendance: 15.
      2 day short course “Application of Geostatistics to Environmental Epidemiology”, Beijing
       (China), November 7-8 2011, attendance: 50.
      5 day short course “Geostatistical Analysis of Environmental Data”, February 2012,
       University of Evora, Portugal, attendance: 7.
      5 day short course “Geostatistical Analysis of Environmental Data”, May 2012, in-house at
       French Institute for Radiological Protection and Nuclear Safety (IRSN), Centre de
       Cadarache, attendance: 15.
      5 day short course “Geostatistical Analysis of Environmental Data”, December 2012, in-
       house at French Institute for Radiological Protection and Nuclear Safety (IRSN), Laboratoire
       d'Analyse Economique des Risques Nucléaires, Fontenay-aux-Roses, attendance: 10.
      2 day short course “Geostatistics in Practice”, May 2013, International School for
       Geoscience Resources (KIGAM, Korea), attendance: 27.
      1 day short course “Geostatistics in Practice”, May 2013, Tokyo University of Agriculture &
       Technology, attendance: 21.
      2 day short course “Introduction to Environmental Health Geostatistics”, November 2013,
       WALIS Forum (Perth, Australia), attendance: 20.
      3 day short course “Environmental Geostatistics”, July 2014, International School for
       Geoscience Resources (KIGAM, Korea), attendance: 28.
      3 day short course “Introduction to Environmental Health Geostatistics”, September 2014,
       Universidad Nacional de Colombia (Bogota, Colombia), attendance: 22.


                                                  5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36095 Filed 07/16/20 Page 29 of
                                      68



      3 day short course “Introduction to Environmental Geostatistics”, October 2014, University
       of Caldas (Manizales, Colombia), attendance: 18.


   Consulting activities (PGeostat, LLC)
   For the last 13 years, I have acted as a consultant for various companies and agencies. My duties
   ranged from reviewing report on (geo)statistical analysis of environmental data to the
   development of new methodologies and customized programs for performing such analysis. Here
   is the list of current and past projects in which I have been involved, sorted by client names:

       1. Altarum (formerly ERIM, Environmental Research Institute of Michigan)
          Development of methodology and corresponding computer program to conduct Monte-
          Carlo analysis allowing the estimation of errors in total carbon emissions from Alaskan
          wildfires (2005).

       2. CDM
          My collaboration with CDM relates to the geostatistical treatment of data collected within
          EPA Pilot Study Analysis of the Kalamazoo River Superfund Site (2002).

       3. CRESP (Consortium for Risk Evaluation with Stakeholder Participation)
          Review of the Technical report CCL/CRESP TR01-1 entitled "Defining Background
          Groundwater Quality at the Savannah River Site" (2001).

       4. Computer Sciences Corporation
          Geostatistical characterization of contaminated sediments, estimation of volumes of
          sediments to be dredged, design of sampling schemes and remediation strategies. Review
          of Quality Assurance Project Plans (QAPP) for numerous sampling, characterization and
          remediation designs involving sites throughout the Great Lakes region.

       5. Eastern Research Group, Inc
          External Peer review of the EPA’s draft Report entitled "Levels of Polychlorinated
          Dibenzodioxins, Polychlorinated Dibenzofurans, PCBs and Mercury in Rural Soils of the
          U.S." (2006).

       6. Fields Groups, USEPA Region 5
          Review of the Report entitled "A Geostatistical Assessment of Metals in Passaic River
          Sediment", and additional analysis (2002).

       7. French Institute for Radiological Protection and Nuclear Safety (IRSN)
          Accidents at nuclear power plants can lead to the contamination of vast territories and the
          substantial loss of agricultural productions, depending on various factors, such as land-
          cover around the plant or meteorological conditions at the time of the accident. IRSN
          asked PGeostat to conduct a preliminary probabilistic assessment of the agricultural
          consequences of an accident occurring at a French nuclear power plant.

       8. French National Institute for Industrial Environment and Risks (INERIS)
          Support technique et encadrement scientifique pour la thématique d’analyse des relations
          spatiales entre données socioéconomiques, environnementales et sanitaires menée par


                                                   6
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36096 Filed 07/16/20 Page 30 of
                                      68



        l’INERIS dans le cadre du programme DRC33.


     9. New York City Department of Health and Mental Hygiene
        Preparation of a series of data sets for testing syndromic surveillance methods. Data sets
        had to be based on observed NYC emergency department data from 2004–2012 and
        include a combination of outbreak types, duration, season and magnitude. Simulated
        outbreaks covering the following five different syndromes needed to be inserted into
        NYC emergency department data (January 1, 2010–December 31, 2011): Diarrhea,
        vomit, fever, respiratory, and influenza-like illness (ILI). Development of an interface
        that enables NYC DOHMSH to generate new simulated outbreaks as needed.

     10. Scoreboard
         Development of new geostatistical tools for the analysis and extrapolation of cellular
         signal data (1999-2000).

     11. Stratus Consulting
         Assist Stratus Consulting in developing estimates of the spatial extent and degree of
         oiling along Louisiana shorelines resulting from the Deepwater Horizon oil spill.

     12. Tacoma-Pierce County Health Department
         As part of the Tacoma Smelter Plume project, there have been a number of studies
         looking at soil contamination from the Asarco smelter. A significant amount of soil
         sampling data has been collected over a very large area. The different studies had
         different objectives, and so sampling methodology differed between studies, and thus the
         results are not perfectly comparable. The objective of this contract is for the
         Geostatistician consultant to: 1) develop a revised mapping methodology-protocol to
         incorporate both wind rose information and field data in the geostatistical mapping of
         arsenic concentration estimates and the probability of exceeding specific arsenic levels,
         2) estimate the proportion of residential parcels exceeding specific arsenic thresholds at
         the block group level, and 3) develop power curves for various composite sampling
         strategies. The results of this project will be used to design a residential sampling and
         remediation program.

     13. Terumo Cardiovascular Systems
         Design of experiments to assess the risks of failure of medical units and confidence levels
         under various scenarios (2002).

     14. Thomas Richards
         Geostatistical evaluation of soil arsenic background level for a former commercial
         property, followed by a 3D modeling of the spatial distribution of soil lead and arsenic
         concentrations and delineation of areas that exceed the clean up level.

     15. Tufts University
         SERDP project entitled " Development of Assessment Tools for Evaluation of the Benefits
         of DNAPL Source Zone Treatment”(2004-2006).
         The primary objective of the research is to develop and evaluate a suite of geostatistical


                                                  7
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36097 Filed 07/16/20 Page 31 of
                                      68



         and modeling tools that can be utilized by site managers to: (1) predict and monitor
         plume development following DNAPL source zone treatment and (2) assess the
         cost/benefit trade-off in the selection of source zone remediation technology.
     16. University of Louvain-la-Neuve, Belgium
         The overall objective of the project is to map the spatial distribution of 43 different soil
         pollutants (organic and inorganic) over the entire Walloon region (16,844 km2) using data
         collected during several sampling campaigns, models of atmospheric depositions in urban
         areas, information on soil type and landuse. My main duties involve the development and
         application of advanced geostatistical techniques to detect spatial outliers and combine all
         these sources of information in the high-resolution mapping (500 m spacing) of soil
         pollution.

     17. University of Nebraska, Lincoln
         USDA project entitled "Thematic Soil Mapping and Crop-Based Strategies for Site-
         Specific Management" (2003-3004).
         The overall objective of the project is to increase the efficiency of site-specific
         management of primary plant nutrients and other soil properties and thereby increase the
         profitability of farming and decrease negative environmental impact. My main duties
         involve the development of advanced geostatistical techniques for soil mapping at high
         spatial resolution, accounting for multiple sources of secondary information such as
         digital elevation model or thematic maps.

     18. University of Tennessee, Institute for Environmental Modeling
         NRC project entitled "Bayesian Subsurface Radiological Surveying and Analysis".
         This project aims to add new capabilities to SADA (Spatial Analysis and Decision
         Assistance) software, mainly (1) the incorporation of prior (soft) knowledge on the
         spatial distribution of contaminants in the characterization of contaminated sites, (2) the
         automatic modeling of patterns of spatial variability, and (3) the optimization of 3D
         sampling designs.

     19. University of Michigan, Ann Arbor
         UM project entitled "Dioxin Exposure Study" (http://www.sph.umich.edu/dioxin/).
        Elevated levels of dioxins have been found in the soil of the Tittabawassee River flood
        plain and nearby areas. Beginning in the fall of 2004, the University of Michigan is
        conducting a two-year study to find out whether the elevated levels of dioxins in the soil
        in the city of Midland, and in the Tittabawassee River flood plain between Midland and
        Saginaw, have also caused elevated levels of dioxins in residents' bodies. My main duties
        involve the geostatistical incorporation of field and atmospheric deposition data from the
        incinerator for modeling the spatial distribution of soil dioxin in Midland.

     20. University of Michigan, Ann Arbor
         UM project entitled "Multi-Ethnic Study of Atherosclerosis".
        This study aims to investigate relationships between exposure to ambient air pollution
        and cardiovascular morbidity and mortality. My main duties involve the development of
        a space-time geostatistical approach for estimating air pollutant concentrations at
        addresses of patients participating to the study (2005).


                                                  8
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36098 Filed 07/16/20 Page 32 of
                                      68



     21. XS, Inc., North Carolina
        Written and oral review of XS’ AgVeritas product methodology to analyze spatially-
        reference data in the area of precision agriculture.


     Grants and contracts with BioMedware
     1. NIH SBIR Phase I; Geostatistical software for health and exposure analysis; 1/1/04-
        6/30/04; $99,889; PI.
     2. NIH SBIR Phase I; Geostatistical software for detection of cancers; 9/1/04-2/30/05;
        $99,911; PI.
     3. NIH SBIR Phase II; Simulation algorithms for spatial pattern recognition; 1/1/05-
        12/31/06; $998,063; PI.
     4. NIH SBIR Phase II; Geostatistical software for health and exposure analysis; 9/1/05-
        8/31/07; $749,449; PI.
     5. NIH SBIR Phase II; Geostatistical software for the space-time analysis of health
        disparities; 9/1/06-8/31/08; $717,614; PI.
     6. NIH SBIR Phase I; Geostatistical software for the analysis of individual-level
        epidemiologic data; 9/1/07-2/30/08; $95,538; PI.
     7. NIH contract; Automated pattern recognition in satellite imagery; 9/1/07-2/30/08;
        $149,999; co-PI.
     8. NIH SBIR Phase I; Geostatistical software for the boundary analysis of cancer maps;
        7/1/08-6/30/08; $99,979; PI.
     9. NIH contract; Automated pattern recognition in satellite imagery; 9/1/09-8/31/11;
        $750,000; PI.
     10. NIH SBIR Phase II; Geostatistical software for the analysis of individual-level
         epidemiologic data; 7/1/09-6/30/11; $816,386; PI.
     11. NIH SBIR Phase I; Three-dimensional visualization, interactive analysis and contextual
         mapping of space-time cancer data; 11/1/10-10/31/11; $143,421; PI.
     12. NIH R21; A geostatistical framework for the multi-scale boundary analysis of space-time
         trends in health outcomes; 12/1/12-11/30/14; $275,000; PI.
     13. Pipeline Research Council International; Non-destructive pipeline stress detection using
         geostatistical pattern recognition analysis of magnetic flux leakage data; 1/1/13-12/31/14;
         $250,000; PI.
     14. NIH SBIR Phase I; Geostatistical software for space-time interpolation and uncertainty
         modeling; 9/1/13-8/31/14; $183,478; PI.
     15. NIH SBIR Contract Phase I; METRIC Software to Measure Cancer Health Environment;
         9/12/14-5/11/15; $199,947; PI.




                                                 9
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36099 Filed 07/16/20 Page 33 of
                                      68



      Grants and contracts at U of M
      1. NSF; Propagation of Uncertainty in the Field Extrapolation of Laboratory Measurements:
         Application to Dioxin Contaminated Sediments; 9/1/99-8/31/02; $250,000; PI (Dr. P.
         Adriaens, co-PI); 1 GSRA supported.
      2. EPA/DOD; Bayesian Approach to UXO Site Characterization with Incorporation of
         Geophysical Information; 1/1/01-12/31/02; $142,000; subcontractor for Sandia National
         Laboratories, 1 GSRA supported.
      3. OVPR; Educational Program for Spatial Analysis/GIS; 9/1/00-8/31/01; $221,000; $0,
         collaborator (PIs: D. Brown, J.D. Nuystuen, E.D. Rothman).
      4. OVPR; Initiating Research in Spatial Analysis of Society-Environment Interactions in
         Southeastern Michigan; 9/1/00-8/31/01; $277,000; $0, collaborator (PIs: D. Brown, R.W.
         Marans, G.R. Smith, M.L. Wilson).
      5. NASA; Developing Land Cover Scenarios in Metropolitan and Non-metropolitan
         Michigan, USA: a Stochastic Simulation Approach; 9/1/01-8/31/04; $360,000; $160,000;
         co-PI (Dr. D. Brown, PI), 1 GSRA supported.
      6. SERDP; Development of Assessment Tools for Evaluation of the Benefits of DNAPL
         Source Zone Treatment; 5/1/02-5/1/05; $895,913; co-PI (Dr. L. Abriola, PI), 2 GSRA
         supported.


   Honors and awards received:
      Award for the best paper published in "Mathematical Geology", 1993.
         Firmin Van Brée Fellow of the Hoover foundation of the Belgian American Educational
          Foundation, 1993.
         Fulbright Research Scholarship, Stanford University, CA, 1993.
         Recipient of the 1999 Andrei Borisovich Vistelius Research Award attributed by the
          International Association of Mathematical Geology for an original and outstanding
          contribution, as a young scientist, to the application of mathematics and informatics to
          the earth sciences.
         Award for the best paper in Pedometrics published in 2000.
         2013 Distinguished Lecturer Award, International Association of Mathematical Geology.




                                                 10
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36100 Filed 07/16/20 Page 34 of
                                      68



   Publications
   A recent scientometric analysis of geostatistics over the period 1967-2005 (Zhou et al., 2007
   Scientometric analysis of geostatistics using multivariate methods. Scientometrics, DOI
   10.1007/s11192-007-1798-5) identified Dr. Goovaerts as one of the most prolific and highly
   cited authors (largest annual citation per publication, ACPP) in the field. Google scholar h-index
   for 2014 is 41, while the i-10 index (number of publications with at least 10 citations) is 108.
   Books
   1. Jacquez, G.M., Goovaerts, P., Kaufmann, A. and R. Rommel. 2014. SpaceStat 4.0 User
      Manual: Software for the Space-Time Analysis of Dynamic Complex Systems, 04/2014;
      Edition: Fourth Edition, Publisher: BioMedware.
   2. Goovaerts, P. 1997. Geostatistics for Natural Resources Evaluation. Oxford Univ. Press,
      New-York, 483 p. 4th printing in June 2005. Reference textbook used in many universities,
      including the Ph.D. program in Geostatistics at Stanford University. 4th most cited book in
      the geostatistical literature (http://www.pedometrics.org/pm/?p=49).

   Refereed Journals
   1. Goovaerts, P. and G. Glass. 2014. Geostatistical modeling of the spatial distribution of soil Arsenic
      around a smelter. Journal of the Japanese Society of Soil Physics, in press.

   2. Goovaerts, P. 2014. Geostatistics - A common link between medical geography, mathematical
      geology and medical geology. Danie Krige Commemorative Volume of the Journal of the Southern
      African Institute of Mining and Metallurgy, 114, 605-613.

   3. Xiao, F., Tan, F., Goovaerts, P., Adunlin, G., Ali, A., Huang, Y. and C.K. Gwede. 2014. Factors
      associated with time-to-treatment of prostate cancer in Florida. Journal of Health Care for the Poor
      and Underserved, 24, 132-146.

   4. Goovaerts, P. 2013. Analysis of geographical disparities in temporal trends of health outcomes using
      space-time joinpoint regression. Journal of Applied Earth Observation and Geoinformation, 22, 75-
      85.

   5. Xiao, F., Tan, F., Goovaerts, P., Ali, A., Adunlin, G., Gwede, C.K. and Y. Huang. 2013. Multilevel
      factors associated with overall mortality for men diagnosed with prostate cancer in Florida. American
      Journal of Men's Health, doi: 10.1177/1557988313512862.

   6. Xiao, F., Tan, F., Goovaerts, P., Adunlin, G., Ali, A., Huang, Y. and C.K. Gwede. 2013. Construction
      of a comorbidity index for prostate cancer patients linking state cancer registry with inpatient and
      outpatient data. Journal of Registry Management, 40(4), 159-164.

   7. Xiao, F., Tan, F., Goovaerts, P., Adunlin, G., Ali, A., Gwede, C.K. and Y. Huang. 2013. Use of
      treatment information from a State central cancer Registry in prostate cancer research. Journal of
      Registry Management, 40(3), 127-130.



                                                     11
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36101 Filed 07/16/20 Page 35 of
                                      68



   8. Zapata-Rios, X., Rivero, R.G., Naja, G.M. and P. Goovaerts. 2013. Response to Comments on
      “Spatial and temporal phosphorus distribution changes in a large wetland ecosystem” by X. Zapata-
      Rios et al, Water Resources Research, doi: 10.1002/wrcr.20160

   9. Goovaerts, P. 2012. Geostatistical analysis of health data with different levels of spatial aggregation.
      Spatial and Spatio-temporal Epidemiology, 3(1), 83-92.

   10. Goovaerts, P., and H. Xiao. 2012. The impact of place and time on the proportion of late-stage
       diagnosis: The case of prostate cancer in Florida, 1981-2007. Spatial and Spatio-temporal
       Epidemiology, 3, 243-253.

   11. Baluja, J., Diago, M.P., Goovaerts, P. and J. Tardaguila. 2012. Assessment of the spatial variability of
       grape anthocyanins using a fluorescence sensor. Relationships with vine vigour and yield. Precision
       Agriculture, 13, 457-472.

   12. Baluja, J., Diago, M.P., Goovaerts, P. and J. Tardaguila. 2012. Spatio-temporal dynamics of grape
       anthocyanin accumulation in a Tempranillo vineyard monitored by proximal sensing. Australian
       Journal of Grape and Wine Research, 18(2), 173-182.

   13. Kerry, R., Goovaerts, P., Rawlins, B.G. and B.P. Marchant. 2012. Disaggregation of legacy soil data
       using area to point kriging for mapping soil organic carbon at the regional scale. Geoderma, 170, 347-
       358.

   14. Kerry, R., Goovaerts, P., Smit, I. and B.R. Ingram. 2012. A comparison of multiple indicator kriging
       and area-to-point Poisson kriging for mapping patterns of herbivore species abundance in Kruger
       National Park, South Africa. International Journal of Geographical Information Science,
       DOI:10.1080/13658816.2012.663917.

   15. Zapata-Rios, X., Rivero, R.G., Naja, G.M., and P. Goovaerts. 2012. Spatial and temporal phosphorus
       distribution changes in a large wetland ecosystem, Water Resources Research, 48, W09512, doi:
       10.1029/2011WR011421.

   16. Speybroeck, N., Paraje, G., Prasad, A., Goovaerts, P., Ebener, S. and D.B. Evans. 2012. Inequality in
       human resources for health: measurement issues. Geographical Analysis, 44, 151-161.

   17. Tian, N., Goovaerts, P., Zhan, F.B., Chow, T.E. and J.G. Wilson. 2012. Identifying risk factors for
       disparities in breast cancer mortality among African-American and Hispanic women. Women’s
       Health Issues, 22(3): e267-e276.

   18. Goovaerts, P. 2011. A coherent geostatistical approach for combining choropleth map and field data
       in the spatial interpolation of soil properties. European Journal of Soil Sciences, 62(3), 371-380.

   19. Goovaerts, P., and H. Xiao. 2011. Geographical, temporal and racial disparities in late-stage prostate
       cancer incidence across Florida: A multiscale joinpoint regression analysis. International Journal of
       Health Geographics, 10:63.

   20. Xiao, H., Tan, F., and P. Goovaerts. 2011. Racial and geographic disparities in late-stage prostate
       cancer diagnosis in Florida. Journal of Health Care for the Poor and Underserved, 22(4): 187-199.


                                                       12
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36102 Filed 07/16/20 Page 36 of
                                      68



   21. Goovaerts, P. 2010. How do multiple testing correction and spatial autocorrelation affect areal
       boundary analysis? Spatial and Spatio-temporal Epidemiology, 1(4), 219-229.

   22. Goovaerts, P. 2010. Combining areal and point data in geostatistical interpolation: Applications to
       soil science and medical geography. Mathematical Geosciences, 42(5), 535-554.

   23. Goovaerts, P. 2010. Geostatistical analysis of county-level lung cancer mortality rates in the
       Southeastern US. Geographical Analysis, 42, 32-52.

   24. Goovaerts, P. 2010. Visualizing and testing the impact of place on late-stage breast cancer incidence:
       A non-parametric geostatistical approach. Health and Place, 16, 321-330.

   25. Burnicki, A., Brown, D.G., and P. Goovaerts. 2010. Propagating error in land-cover change analyses:
       impact of temporal dependence under increased thematic complexity. International Journal of
       Geographic Information Science, 24(7), 1043-1060.

   26. Jacquez, G., and P. Goovaerts. 2010. The emerging role and benefits of boundary analysis in spatio-
       temporal epidemiology and public health. Spatial and Spatio-temporal Epidemiology, 1(4), 197-200.

   27. Kerry, R., Goovaerts, P., Haining, R.P., and V. Ceccato. 2010. Applying geostatistical analysis to
       crime data: car-related thefts in the Baltic States. Geographical Analysis, 42, 53-75.

   28. Maxwell, S.K., Meliker, J.R., and P. Goovaerts. 2010. Use of land surface remotely sensed satellite
       and airborne data for environmental exposure assessment in cancer research. Journal Of Exposure
       Science And Environmental Epidemiology, 20, 176-185.
   29. Meliker, J.R., Goovaerts, P., Jacquez, G.M., and J.O. Nriagu. 2010. Incorporating individual-level
       distributions of exposure error in epidemiologic analyses: An example using arsenic in drinking water
       and bladder cancer. Annals of Epidemiology, 20(10):750-758.

   30. Meliker, J.R., Slotnick, M.J., AvRuskin, G.A., Schottenfeld, D., Jacquez, G.M., Wilson, M.L.,
       Goovaerts, P., Franzblau, A., and J.O. Nriagu. 2010. Lifetime exposure to arsenic in drinking water
       and bladder cancer: A population-based case-control study in Michigan. Cancer Causes & Control,
       21:745-757.

   31. Tian, N., Goovaerts, P., Zhan, F.B., and J.G. Wilson. 2010. Identification of racial disparities in breast
       cancer mortality: does scale matter? International Journal of Health Geographics, 9:35.

   32. Todd, M.J., Lowrance, R.R., Goovaerts, P., Vellidis, G., and C.M. Pringle. 2010. Geostatistical
       modeling of the spatial distribution of sediment oxygen demand within a Coastal Plain blackwater
       watershed. Geoderma, 59(1-2), 53-62.

   33. Ortiz, B.V., Perry, C., Goovaerts, P., Vellidis, G., and D. Sullivan. 2010. Geostatistical modeling of
       the spatial variability and risk areas of Southern Root-Knot nematodes in relation to soil properties.
       Geoderma, 156(3-4), 243-252.

   34. Goovaerts, P. 2009. Combining area-based and individual-level data in the geostatistical mapping of
       late-stage cancer incidence. Spatial and Spatio-temporal Epidemiology, 1, 61-71.



                                                        13
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36103 Filed 07/16/20 Page 37 of
                                      68



   35. Goovaerts, P. 2009. AUTO-IK: a 2D indicator kriging program for the automated non-parametric
       modeling of local uncertainty in earth sciences. Computers and Geosciences, 35, 1255-1270.

   36. Goovaerts, P. 2009. Medical geography: a promising field of application for geostatistics.
       Mathematical Geosciences, 41(3), 243-264.
   37. Delmelle, E.M. and P. Goovaerts. 2009. Second-phase sampling designs for non-stationary spatial
       variables? Geoderma, 153(1-2), 205-216.

   38. Gallagher, C.M., Goovaerts, P., Jacquez, G.M., Hao, Y., Jemal, A., and J.R. Meliker 2009. Racial
       disparities in lung cancer mortality in U.S. congressional districts, 1990–2001. Spatial and Spatio-
       temporal Epidemiology, 1, 41-47.
   39. Meliker, J.R., Goovaerts, P., Jacquez, G.M., AvRuskin, G.A., and G. Copeland. 2009. Breast and
       prostate cancer survival in Michigan: Can geographic analyses assist in understanding racial
       disparities? Cancer, 115(10), 2212-2221.
   40. Meliker, J.R., Jacquez, G.M., Goovaerts, P., Copeland, G., and M. Yassine. 2009. Spatial cluster
       analysis of early-stage breast cancer: A method for public health practice using cancer registry data?
       Cancer Causes & Control, 20(7), 1061. DOI 10.1007/s10552-009-9312-4.
   41. Goovaerts, P., Trinh, H.T., Demond, A.H., Franzblau, A., Garabrant, D., Gillespie, B., Lepkowski, J.,
       and P. Adriaens. 2008. Geostatistical modeling of the spatial distribution of soil dioxin in the vicinity
       of an incinerator. 1. Theory and Application to Midland, Michigan. Environmental Science &
       Technology, 42(10), 3648–3654.
   42. Goovaerts, P., Trinh, H.T., Demond, A.H., Towey, T., Chang S.-C., Gwinn, D., Hong, B., Garabrant,
       D., and P. Adriaens. 2008. Geostatistical modeling of the spatial distribution of soil dioxin in the
       vicinity of an incinerator. 2. Verification and calibration study. Environmental Science &
       Technology, 42(10), 3655-3661.
   43. Goovaerts, P. and S. Gebreab. 2008. How does Poisson kriging compare to the popular BYM model
       for mapping disease risks? International Journal of Health Geographics, 7:6.

   44. Goovaerts, P. 2008. Kriging and semivariogram deconvolution in presence of irregular geographical
       units. Mathematical Geosciences, 40(1), 101-128.

   45. Goovaerts, P. 2008. Accounting for rate instability and spatial patterns in the boundary analysis of
       cancer mortality maps. Environmental and Ecological Statistics, 15(4), 421-446.

   46. Jacquez, G.M., Kaufmann, A. and P. Goovaerts. 2008. Boundaries, links and clusters: A new
       paradigm in spatial analysis? Environmental and Ecological Statistics, 15(4), 403-419.

   47. Meliker, J., AvRuskin, G., Slotnick, M., Goovaerts, P., Schottenfeld, D, Jacquez, G.M. and J. Nriagu.
       2008. Validity of spatial models of arsenic concentrations in private well water. Environmental
       Research, 106:42-50.

   48. Goovaerts, P., Meliker, J., and G.M. Jacquez. 2007. A comparative analysis of aspatial statistics for
       detecting racial disparities in cancer mortality rates. International Journal of Health Geographics,
       6:32.


                                                        14
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36104 Filed 07/16/20 Page 38 of
                                      68



   49. Burnicki, A., Brown, D.G., and P. Goovaerts. 2007. Simulating error propagation in land-cover
       change analysis: The implication of temporal dependence. Computers, Environment and Urban
       Systems, 31(3), 282-302.

   50. Li, K.B., Goovaerts, P., and L.M. Abriola. 2007. A geostatistical approach for quantification of
       contaminant mass discharge uncertainty using multi-level sampler measurements. Water Resources
       Research, 43, W06436, doi:10.1029/2006WR005427.

   51. Meliker, J., Slotnick, M., AvRuskin, G., Kaufmann, A., Fedawa, S.A., Goovaerts, P., Jacquez, G.M.
       and J. Nriagu. 2007. Individual lifetime exposure to inorganic arsenic using a space-time information
       system. International Archives of Occupational and Environmental Health, 80(3), 184-197.

   52. Goovaerts, P. 2006. Geostatistical analysis of disease data: visualization and propagation of spatial
       uncertainty in cancer mortality risk using Poisson kriging and p-field simulation. International
       Journal of Health Geographics, 5:7.

   53. Goovaerts, P. 2006. Geostatistical analysis of disease data: accounting for spatial support and
       population density in the isopleth mapping of cancer mortality risk using area-to-point Poisson
       kriging. International Journal of Health Geographics, 5:52.

   54. Ali, M., Goovaerts, P., Nazia, N., Haq, M.Z., Yunus, M., and M. Emch. 2006. Application of Poisson
       kriging to the mapping of cholera and dysentery incidence in an endemic area of Bangladesh.
       International Journal of Health Geographics, 5:45.

   55. Grunwald, S., Goovaerts, P., Bliss, C.M., Comerford, N.B., and S. Lamsal. 2006. Incorporation of
       auxiliary information in the geostatistical simulation of the spatial distribution of soil nitrate-nitrogen
       in a mixed-use watershed. Vadose Zone Journal, 5, 391-404.

   56. Jacquez, G.M., Meliker, J.R., AvRuskin, G., Goovaerts, P., Kaufmann, A., Wilson, M.L., and J.
       Nriagu. 2006. Case-control geographic clustering for residential histories accounting for risk factors
       and covariates. International Journal of Health Geographics, 5:32.

   57. Simbahan, G.C., Dobermann, A., Goovaerts, P., Ping, J., and M.L. Haddix. 2006. Fine-resolution
       mapping of soil organic carbon based on multivariate secondary data. Geoderma, 132, 471-489.

   58. Oliveira, L.I., Demond, A.H., Abriola, L.M., and P. Goovaerts. 2006. Simulation of solute transport
       in a heterogeneous vadose zone describing the hydraulic properties using a multi-step stochastic
       approach. Water Resources Research, 42(5), W05420 10.1029/2005WR004580.

   59. Goovaerts, P. 2005. Geostatistical analysis of disease data: estimation of cancer mortality risk from
       empirical frequencies using Poisson kriging. International Journal of Health Geographics, 4:31.

   60. Goovaerts, P., Jacquez, G.M., and D.A. Greiling. 2005. Exploring scale-dependent correlations
       between cancer mortality rates using factorial kriging and population-weighted semivariograms.
       Geographical Analysis, 37, 152-182.

   61. Goovaerts, P., and G.M. Jacquez. 2005. Detection of temporal changes in the spatial distribution of
       cancer rates using LISA statistics and geostatistically simulated spatial neutral models. Journal of


                                                         15
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36105 Filed 07/16/20 Page 39 of
                                      68



       Geographical Systems, 7(1), 137-159.

   62. Goovaerts, P., Jacquez, G.M., and W.A. Marcus. 2005. Geostatistical and local cluster analysis of
       high resolution hyperspectral imagery for detection of anomalies. Remote Sensing of the
       Environment, 95, 351-367.

   63. Goovaerts, P., AvRuskin, G., Meliker, J., Slotnick, M., Jacquez, G.M., and J. Nriagu. 2005.
       Geostatistical modeling of the spatial variability of arsenic in groundwater of Southeast Michigan.
       Water Resources Research, 41(7), W07013 10.1029.

   64. Jacquez, G.M., Goovaerts, P., and P. Rogerson. 2005. Space-time intelligence systems: technologogy,
       applications and methods. Journal of Geographical Systems, 7(1), 1-5.

   65. Jacquez, G.M., Kaufmann, A., Meliker, J., Goovaerts, P., AvRuskin, G. and J. Nriagu. 2005. Case-
       control clustering for residential histories. Environmental Health, 4:4.

   66. Patriarche, D., Castro, M.C. and P. Goovaerts. 2005. Estimating regional hydraulic conductivity fields
       - A comparative study of geostatistical methods. Mathematical Geology, 37(6), 587-613.

   67. Sasena, M.J., Parkinson, M., Reed, M.P., Papalambros, P.Y. and P. Goovaerts. 2005. Improving an
       ergonomics testing procedure via approximation-based adaptive experimental design. ASME Journal
       of Mechanical Design, 127, 1006-1013.

   68. Siska, P. and P. Goovaerts. 2005. Predicting ordinary kriging errors caused by surface roughness and
       dissectivity. Earth Surface Processes and Landforms, 30(6), 601-612.

   69. Caeiro, S., Costa, M.H., Goovaerts, P. and F. Martins. 2005. Benthic biotope index for classifying
       habitats in the Sado Estuary, Portugal. Marine Environmental Research, 60, 570-593.

   70. Saito, H., McKenna, S.A. and P. Goovaerts. 2005. Accounting for geophysical information in
       geostatistical characterization of unexploded ordnance (UXO) sites. Environmental and Ecological
       Statistics, 12, 7-25.

   71. Lemke, L.D., Barrack II, W.A., Abriola, L.M. and P. Goovaerts. 2004. Matching solute breakthrough
       with deterministic and stochastic aquifer models, Ground Water, 42(6-7):920-934.

   72. Goovaerts, P. and G.M. Jacquez. 2004. Accounting for regional background and population size in
       the detection of spatial clusters and outliers using geostatistical filtering and spatial neutral models:
       the case of lung cancer in Long Island, New York. International Journal of Health Geographics,
       3:14.

   73. French, N.H., Goovaerts, P. and E.S. Kasischke. 2004. Uncertainty in estimating carbon emissions
       from boreal forest fires. Journal of Geophysical Research, 109, D14S08, doi 10.1029/2003JD00363 5

   74. Lemke, L.D., Abriola, L.M., and P. Goovaerts. 2004. DNAPL source zone characterization: influence
       of hydraulic property correlation on predictions of DNAPL infiltration and entrapment. Water
       Resources Research, 40(1), W01511 10.1029.
   75. Barabas, N., Adriaens, P., and P. Goovaerts. 2004. Modified polytopic vector analysis to identify and


                                                        16
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36106 Filed 07/16/20 Page 40 of
                                      68



       quantify a dioxin dechlorination signature in sediments. 1. Theory. Environmental Science &
       Technology, 38(6), 853-859.
   76. Barabas, N., Goovaerts, P., and P. Adriaens. 2004. Modified polytopic vector analysis to identify and
       quantify a dioxin dechlorination signature in sediments. 2. Application to the Passaic River.
       Environmental Science & Technology, 38(6), 1821-1827.
   77. Adriaens, P., Goovaerts, P., Skerlos, S., Edwards, E. and T. Egli. 2003. Intelligent infrastructure for
       sustainable potable water: a roundtable for emerging transnational research and technology
       development needs. Biotechnology Advances, 22, 119-134.

   78. Saito, H. and P. Goovaerts. 2003. Selective remediation of contaminated sites using a two-level
       multiphase strategy and geostatistics. Environmental Science & Technology, 37, 1912-1918.
   79. Caeiro, S., Goovaerts, P., Painho, M. and H. Costa. 2003. Delineation of Estuarine management areas
       using multivariate geostatistics: the case of Sado Estuary. Environmental Science & Technology, 37,
       4052-4059.
   80. Caeiro, S., Goovaerts, P., Painho, M. and H. Costa. 2003. Spatial sampling design for sediment
       quality assessment in estuaries. Environmental Modeling & Software, 18, 853-859.
   81. Goovaerts, P. 2002. Geostatistical incorporation of spatial coordinates into supervised classification
       of hyperspectral data. Journal of Geographical Systems, 4(1), 99-111.
   82. Goovaerts, P. 2002. Geostatistical modeling of spatial uncertainty using p-field simulation with
       conditional probability fields. International Journal of Geographical Systems, 16(2), 167-178.
   83. Van Meirvenne, M. and P. Goovaerts. 2002. Accounting for spatial dependence in the processing of
       multitemporal SAR images using factorial kriging. International Journal of Remote Sensing, 23(2),
       371-387.
   84. Sasena, M.J., Papalambros, P.Y., and P. Goovaerts. 2002. Exploration of metamodeling sampling
       criteria for constrained global optimization. Engineering Optimization, 34(3), 263-278.
   85. Brown, D.G., Goovaerts, P., Burnicki, A., and M.Y. Li. 202. Stochastic simulation of land-cover
       change using geostatistics and generalized additive models. Photogrammetric Engineering and
       Remote Sensing, 28(10): 1051-1061.
   86. Saito, H. and P. Goovaerts. 2002. Accounting for measurement error in uncertainty modeling and
       decision making using indicator kriging and p-field simulation: Application to a dioxin contaminated
       site Environmetrics, 13, 555-567.
   87. Liebisch, N., Jacquez, G., Goovaerts, P. and A. Kaufmann. 2002. New methods to generate neutral
       images for spatial pattern recognition. Lecture notes in Computer Science, 2478: 181-195, Springer-
       Verlag Berlin Heidelberg.
   88. Goovaerts, P. 2001. Geostatistical modelling of uncertainty in soil science. Geoderma, 103: 3-26.
   89. Goovaerts, P., Semrau, J. and S. Lontoh. 2001. Monte Carlo analysis of uncertainty attached to
       microbial pollutant degradation rates. Environmental Science & Technology, 35(19), 3924-3930.
   90. Barabás, N., Goovaerts, P. and P. Adriaens. 2001. Geostatistical assessment and validation of
       uncertainty for three-dimensional dioxin data from sediments in an estuarine river. Environmental
       Science & Technology, 35(16): 3294-3301.


                                                       17
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36107 Filed 07/16/20 Page 41 of
                                      68



   91. Saito, H. and P. Goovaerts. 2001. Accounting for source location and transport direction into
       geostatistical prediction of contaminants. Environmental Science & Technology, 35, 4823-4829.
   92. Van Meirvenne, M. and P. Goovaerts. 2001. Evaluating the probability of exceeding a site-specific
       soil cadmium contamination threshold. Geoderma, 102: 75-100.
   93. Viscarra Rossel, R.A., Goovaerts, P. and A.B. McBratney. 2001. Assessment of the production and
       economic risks of site-specific liming using geostatistical uncertainty modelling. Environmetrics,
       12(8), 699-711.
   94. Goovaerts, P. 2000. Estimation or simulation of soil properties? An optimization problem with
       conflicting criteria. Geoderma, 3-4: 165-186.
   95. Goovaerts, P. 2000. Geostatistical approaches for incorporating elevation into the spatial interpolation
       of rainfall. Journal of Hydrology, 228: 113-129.
   96. Saito, H. and P. Goovaerts. 2000. Geostatistical interpolation of positively skewed and censored data
       in a dioxin contaminated site. Environmental Science & Technology, 34(19): 4228-4235.
   97. Castrignano, A., Goovaerts, P., Lulli, L. and G. Bragato. 2000. A geostatistical approach to estimate
       probability of occurrence of Tuber melanosporum in relation to some soil properties. Geoderma, 98:
       95-113.
   98. Goovaerts, P. 1999. Geostatistics in soil science: state-of-the-art and perspectives. Geoderma, 89(1-
       2): 1-45.
   99. Goovaerts, P. 1999. Impact of the simulation algorithm, magnitude of ergodic fluctuations and
       number of realizations on the spaces of uncertainty of flow properties. Stochastic Environmental
       Research and Risk Assessment, 13(3): 161-182.
   100.    Goovaerts, P. 1999. Using elevation to aid the geostatistical mapping of rainfall erosivity. Catena,
       34: 227-242.
   101.     Goovaerts, P. 1999. Geostatistical tools for deriving block-averaged values of environmental
       attributes. Journal of Geographical Information Sciences, 5(2): 88-96.
   102.    Oberthur, T., Goovaerts, P. and A. Dobermann. 1999. Mapping soil texture classes using field
       texturing, particle size distribution and local knowledge by both conventional and geostatistical
       methods. European Journal of Soil Science, 50(3): 457-479.
   103. Goovaerts, P. 1998. Ordinary cokriging revisited. Mathematical Geology, 30(1): 21-42.
   104. Goovaerts, P. 1998. Accounting for estimation optimality criteria in simulated annealing.
        Mathematical Geology, 30(5): 511-533.
   105. Goovaerts, P. 1998. Geostatistical tools for characterizing the spatial variability of microbiological
        and physico-chemical soil properties. Biology and Fertility of Soils, 27(4): 315-334.
   106. Goovaerts, P., R. Webster, and J.-P. Dubois. 1997. Assessing the risk of soil contamination in the
        Swiss Jura using indicator geostatistics. Environmental and Ecological Statistics, 4(1): 31-48.
   107. Dobermann, A., P. Goovaerts and H.U. Neue. 1997. Scale-dependent correlations among soil
        properties in two tropical lowland rice fields. Soil Science Society of America Journal, 61(5): 1483-
        1496.



                                                       18
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36108 Filed 07/16/20 Page 42 of
                                      68



   108. Mohammadi, J., Van Meirvenne, M. and P. Goovaerts. 1997. Mapping the probability of exceeding
        the sanitation threshold of a cadmium enriched area. Pedologie-themata, 3: 39-48.
   109. Goovaerts, P. 1996. Stochastic simulation of categorical variables using a classification algorithm
        and simulated annealing. Mathematical Geology, 28(7): 909-921.
   110. Goovaerts, P. and A.G. Journel. 1996. Accounting for local probabilities in stochastic modeling of
        facies data. SPE Journal, 1(1): 21-29.
   111. Li, W., P. Goovaerts and M. Meurens. 1996. Quantitative analysis of individual sugars and acids in
        orange juices by near-infrared spectroscopy of dry extract. Journal of Agriculture and Food
        Chemistry, 44: 2252-2259.
   112. Goovaerts, P. and A.G. Journel. 1995. Integrating soil map information in modelling the spatial
        variation of continuous soil properties. European Journal of Soil Science, 46(3): 397-414.
   113. Dobermann, A., Goovaerts, P. and T. George. 1995. Sources of soil variation in an acid Ultisol of
        the Philippines. Geoderma, 68: 173-191.
   114. Goovaerts, P. 1994. Comparative performance of indicator algorithms for modeling conditional
        probability distribution functions. Mathematical Geology, 26(3): 389-411.
   115. Goovaerts, P. 1994. On a controversial method for modeling a coregionalization. Mathematical
        Geology, 26(2): 197-204.
   116. Goovaerts, P. 1994. Study of spatial relationships between two sets of variables using multivariate
        geostatistics. Geoderma, 62: 93-107.
   117. Goovaerts, P. and R. Webster. 1994. Scale-dependent correlation between topsoil copper and cobalt
        concentrations in Scotland. European Journal of Soil Science, 45(1): 79-95.
   118. Goovaerts, P. 1993. Spatial orthogonality of the principal components computed from
        coregionalized variables. Mathematical Geology, 25(3): 281-302.
   119. Goovaerts, P. and C. Chiang. 1993. Temporal persistence of spatial patterns for mineralizable
        nitrogen and selected soil properties. Soil Science Society of America Journal, 57(2): 372-381.
   120. Goovaerts, P., Ph. Sonnet, and A. Navarre. 1993. Factorial kriging analysis of springwater contents
        in the Dyle river basin, Belgium. Water Resources Research, 29(7): 2115-2125.
   121. Goovaerts, P. 1992. Factorial kriging analysis: A useful tool for exploring the structure of
        multivariate spatial soil information. Journal of Soil Science, 43(4): 597-619.
   122. Goovaerts, P. and C. Chiang. 1992. Spatial and temporal relationships between potentially
        mineralizable N and selected soil properties in a small fallow plot. Pédologie, 42(1): 21-37.
   123. Goovaerts, P. 1991. Etude des relations entre propriétés physico-chimiques du sol par la
        geostatistique multivariable. Cahiers de Géostatistique, 1: 247-261.
   124. Goovaerts, P., R. Frankart, and G. Gerard. 1990. Effet de la succession de différentes affectations sur
        les propriétés chimiques de pédons en Fagnes de Chimay (Belgique). Pédologie, 40(1): 179-194.
   125. Goovaerts, P., G. Gerard, and R. Frankart. 1989. Etude de la variabilité spatiale de quelques
       propriétés chimiques du sol en Fagnes de Chimay, Belgique. Pédologie, 39(1): 191-207.




                                                       19
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36109 Filed 07/16/20 Page 43 of
                                      68



   Refereed Conference Proceedings and Book Chapters/Encyclopedia
   1. Goovaerts, P., and M. Goovaerts 2014. Space-time analysis of late-stage breast cancer incidence in
      Michigan. In A. Williams & S. Elliot, editors, Spatial Analysis in Health Geography. Ashgate, in
      press.

   2. Kerry, R., Goovaerts, P., Gimenez, D. & P. Oudemans. 2013. Investigating geostatistical methods to
      model within-field yield variability of cranberries. In J.V. Stafford, editor, Precision Agriculture ’13,
      Papers presented at the 9th European Conference on Precision Agriculture, Lleida, Spain, July 2013,
      pages 305-312.

   3. Goovaerts, P. 2013. Spatial Support. In A.H. El-Shaarawi and W.W. Piegorsch, editors, Encyclopedia
      of Environmetrics, Second Edition. John Wiley & Sons, Chichester, United Kingdom, pages 2360-
      2365. DOI: 10.1002/9780470057339.vas004.pub2. Published online 1/15/2013.

   4. Goovaerts, P., Albuquerque, T. and M. Antunes. 2013. A spatial statistical approach for sedimentary
      gold exploration: A Portuguese case study. In Pardo-Igúzquiza et al., editors, Proceedings of the 15th
      Annual Conference of the International Association for Mathematical Geosciences, Mathematics of
      Planet Earth. Springer, Berlin, Germany, pages 545-548.

   5. Goovaerts, P. 2012. Visualization and comparison of spaces of uncertainty using three-dimensional
      display and multi-dimensional scaling. Proceedings of 14th Agile International conference, Avignon,
      France, April 2012.
   6. Caudeville, J., Goovaerts, P., Carré, F., Bonnard, R., Arrouays, D., Jolivet, C.C., Saby, N.P.A. and C.
      Boudet. 2012. Spatial modeling of human exposure to soil contamination- an example of Digital Soil
      Assessment. In Minasny, B., Malone, B.P. and A.B. McBratney, editors, Digital Soil Assessments and
      Beyond: Proceedings of the 5th Global Workshop on Digital Soil Mapping. Taylor and Francis,
      London, pages 19-24.
   7. Kerry, R., Goovaerts, P., Gimenez, D. and P. Oudemans. 2012. Investigating geostatistical methods to
      model within-field yield variability of cranberries. Precision Agriculture’ 13, Wageningen Academic
      Publishers, pages 305-311.
   8. Goovaerts, P. 2011. The Role of Geostatistics in Medical Geology. In Antunes IMHR, Almeida JPF,
      Albuquerque MTD (Eds). VIII Iberian Geochemistry Conference / XVIII Geochemical Week, vol I,
      pp. 17-22.
   9. Goovaerts, P., and H. Xiao 2011. Space-time trend analysis of health outcomes: prostate cancer late-
      stage diagnosis in Florida. Proceedings of The International Symposium on Spatial-Temporal
      Analysis and Data Mining, London, United Kingdom, July 2011.
   10. Goovaerts, P. 2011. Merging areal and point data in medical geography and soil mapping.
       Proceedings of Geocomputation 2011, London, United Kingdom, July 2011.

   11. Goovaerts, P. 2011. Fate and Transport: Geostatistics and Environmental Contaminants. In: Nriagu
       JO (ed.) Encyclopedia of Environmental Health, volume 2, pp. 701–714 Burlington: Elsevier.
   12. Goovaerts, P. 2010. Spatial uncertainty and hypothesis testing in medical geography: A geostatistical



                                                       20
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36110 Filed 07/16/20 Page 44 of
                                      68



       perspective. Proceedings of 9th Ninth International Symposium on Spatial Accuracy Assessment in
       Natural resources and Environmental Sciences, Leicester, United Kingdom, July 2010.
   13. Goovaerts, P. 2010. Three-dimensional visualization, interactive analysis and contextual mapping of
       space-time cancer data. Proceedings of 13th Agile International conference, Guimarães, Portugal,
       May 2010.
   14. Goovaerts, P. 2010. Geostatistical software. In M.M. Fischer and A. Getis, editors, Handbook of
       Applied Spatial Analysis: Software Tools, Methods and Applications. Springer-Verlag, Berlin,
       Germany, pages 125-134.
   15. Goovaerts, P. 2010. Applications of geostatistics in cancer studies. In P.M. Atkinson and C.D. Lloyd,
       editors, geoENV VII - Geostatistics for Environmental Applications. Springer-Verlag, Berlin,
       Germany, pages 107-120.

   16. Kerry, R., Goovaerts, P., Smit, I. and B.R. Ingram BR. 2010. Comparing the Accuracy of Indicator
       and Poisson Kriging for Investigating Patterns of Herbivore Species Abundance in Kruger National
       Park, South Africa. Proceedings of 9th Ninth International Symposium on Spatial Accuracy
       Assessment in Natural resources and Environmental Sciences, Leicester, United Kingdom, July 2010.
   17. Kerry, R., Giménez, D., Oudemans, P. and P. Goovaerts. 2010. Investigating the potential of Area-to-
       Area and Area-to-Point kriging for defining management zones for precision farming of cranberries.
       In P.M. Atkinson and C.D. Lloyd, editors, geoENV VII - Geostatistics for Environmental
       Applications. Springer-Verlag, Berlin, Germany, pages 265-278.

   18. Goovaerts, P., Maxwell, S.K., and J.R. Meliker. 2009. Automatic classification of Landsat timeseries
       using geostatistics and discriminant analysis. Proceedings of StatGIS 2009, Milos, Greece.
   19. Goovaerts, P., Schofield, J., and J. Telech. 2009. Geostatistical estimation of contaminated sediment
       volumes: Review of common challenges and solution. Proceedings of StatGIS 2009, Milos, Greece.
   20. Goovaerts, P. 2008. How can geostatistics be tailored to the analysis of environmental health data? In:
       Ortiz J. and Emery X. (eds) Geostatistics 2008. Kluwer Academic Publishers, Dordrecht, The
       Netherlands, 147-156.
   21. Kerry, R., Ingram, B.R., Goovaerts, P. 2008. How many samples are needed to estimate a reliable
       RMEL variogram? In: Ortiz J. and Emery X. (eds) Geostatistics 2008. Kluwer Academic Publishers,
       Dordrecht, The Netherlands, 1155-1160.
   22. Goovaerts, P. 2008. Geostatistical analysis of health data: state-of-the-art and perspectives. In: Soares
       A. et al. (eds) geoENV VI - Geostatistics for Environmental Applications. Springer-Verlag, Berlin,
       Germany, 3-22.

   23. Goovaerts, P. 2007. Spatial uncertainty in medical geography: A geostatistical perspective. In S.
       Shekhar and H. Xiong (eds) Encyclopedia of GIS. Springer-Verlag, Berlin, Germany, 1106-1112.
   24. Goovaerts, P., 2006, Geostatistical modeling of the spaces of local, spatial, and response uncertainty
       for continuous petrophysical properties, in T. C. Coburn, J. M. Yarus, and R. L. Chambers, eds.,
       Stochastic modeling and geostatistics: Principles, methods, and case studies, volume II: AAPG
       Computer Applications in Geology 5, p. 59-79.


                                                        21
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36111 Filed 07/16/20 Page 45 of
                                      68



   25. Goovaerts, P. 2005. Geostatistical Analysis of Spatial Data, in 6.64 Geoinformatics, edited by Peter
       Atkinson, in Encyclopedia of Life Support Systems (EOLSS), Developed under the auspices of the
       UNESCO, Eolss Publishers, Oxford, UK, [http://www.eolss.net].
   26. Goovaerts, P. 2005. Simulation-based assessment of a geostatistical approach for estimation and
       mapping of the risk of cancer. In: Leuangthong O and Deutsch CV (eds) Geostatistics Banff 2004.
       Kluwer Academic Publishers, Dordrecht, The Netherlands, Vol. 2, p. 787-796.
   27. Goovaerts, P. 2005. Detection of local anomalies in high resolution hyperspectral imagery using
       geostatistical filtering and local spatial statistics. In: Leuangthong O and Deutsch CV (eds)
       Geostatistics Banff 2004. Kluwer Academic Publishers, Dordrecht, The Netherlands, Vol. 2, p. 105-
       114.
   28. Goovaerts, P. 2005. Detection of spatial clusters and outliers in cancer rates using geostatistical filters
       and spatial neutral models. In: Renard Ph, Demougeot-Renard H, and Froidevaux R (eds) geoENV V -
       Geostatistics for Environmental Applications. Springer-Verlag, Berlin, Germany, p. 149-160.
   29. Bacao, F, Caeiro, S., Painho, M., Goovaerts, P., and M.H. Costa, 2005. Delineation of estuarine
       management units: evaluation of an automatic procedure. In: Renard Ph, Demougeot-Renard H, and
       Froidevaux R (eds) geoENV V - Geostatistics for Environmental Applications. Springer-Verlag,
       Berlin, Germany, 429-441.
   30. Barabas, N. and P. Goovaerts. 2004. Comparison of geostatistical algorithms for completing
       groundwater monitoring well time series using data of a nearby river. In A. Soares, J. Gomez-
       Hernandez, and R. Froidevaux, editors geoENV IV - Geostatistics for Environmental Applications.
       Kluwer Academic Publishers, Dordrecht, The Netherlands, pp. 199-210.
   31. Caeiro, S., Nunes, L., Ribeiro, L., Painho, M., Costa, H. and P. Goovaerts. 2004. Optimization of an
       estuarine monitoring program: selecting the best spatial distribution. In A. Soares, J. Gomez-
       Hernandez, and R. Froidevaux, editors, geoENV IV - Geostatistics for Environmental Applications.
       Kluwer Academic Publishers, Dordrecht, pages 355-366.
   32. Sasena, M.J., Parkinson, M., Papalambros, P.Y. and P. Goovaerts. 2002. Adaptive Experimental
       Design Applied to an Ergonomics Testing Procedure. Proceedings of the ASME International
       DETC/CIE Conference, Sept. 29 - Oct. 2, 2002.
   33. Goovaerts, P. and M. Van Meirvenne. 2001. Delineation of hazardous areas and additional sampling
       strategy in presence of a location-specific threshold. In P. Monestiez et al., editors, geoENV III -
       Geostatistics for Environmental Applications, pages 125-136. Kluwer Academic Publishers,
       Dordrecht.
   34. Barabás, N. and P. Goovaerts. 2001. Comparison of geostatistical algorithms for completing
       groundwater monitoring well timeseries using data of a nearby river. In J. Gomez-Hernandez, A.
       Soares, and R. Froidevaux, editors, geoENV III - Geostatistics for Environmental Applications, pages
       499-500. Kluwer Academic Publishers, Dordrecht.
   35. Goovaerts, P. 1999. Accounting for scale-dependent correlation in the spatial prediction of soil
       properties. In J. Gomez-Hernandez, A. Soares, and R. Froidevaux, editors, geoENV II - Geostatistics
       for Environmental Applications, pages 405-416. Kluwer Academic Publishers, Dordrecht.



                                                         22
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36112 Filed 07/16/20 Page 46 of
                                      68



   36. Goovaerts, P., 1997. Accounting for local uncertainty in environmental decision-making processes. In
       E.Y. Baafi and N.A. Schofield, editors, Geostatistics Wollongong '96, volume 2, pages 929-940.
       Kluwer Academic Publishers, Dordrecht.
   37. Goovaerts, P. 1997. Kriging vs stochastic simulation for risk analysis in soil contamination. In A.
       Soares, J. Gomez-Hernandez, and R. Froidevaux, editors, geoENV I - Geostatistics for
       Environmental Applications, pages 247-258. Kluwer Academic Publishers, Dordrecht.
   38. Mohammadi, J., Van Meirvenne, M. and P. Goovaerts. 1997. Mapping cadmium concentration and
       the risk of exceeding a local sanitation threshold using indicator geostatistics. In A. Soares, J. Gomez-
       Hernandez, and R. Froidevaux, editors, geoENV I - Geostatistics for Environmental Applications,
       pages 327-337. Kluwer Academic Publishers, Dordrecht.
   39. Goovaerts, P. 1994. Comparison of CoIK, IK and mIK performances for modeling conditional
       probabilities of categorical variables. In R. Dimitrakopoulos, editor, Geostatistics for the Next
       Century, pages 18-29. Kluwer, Dordrecht.
   40. Goovaerts, P. and Ph. Sonnet. 1993. Study of spatial and temporal variations of hydrogeochemical
       variables using factorial kriging analysis. In A. Soares, editor, Geostatistics Troia '92, volume 2,
       pages 745-756. Kluwer Academic Publishers, Dordrecht.

   Other Publications
   1. Goovaerts, P. 2007. Book review “Public Health Reasoning and Epidemic Modelling: The Case of
      Black Death”, Computers and Geosciences, 33(3): 445-446.
   2. Goovaerts, P. 2006. A novel geostatistical approach for modeling, visualizing and propagating spatial
      uncertainty in cancer mortality maps. ISEE/ISEA 2006 Conference Abstracts Supplement,
      Epidemiology, 17(6): Suppl:S113-S114.

   3. Goovaerts, P., Auchincloss, A., and A.V. Diez-Roux. 2006. Performance comparison of spatial and
      space-time interpolation techniques for prediction of air pollutant concentrations in the Los Angeles
      area. Proceedings of IAMG'2006, Liege, September 4-8.

   4. Goovaerts, P. 2005. Book review “Geostatistical Analysis of Compositional Data”, SIAM Review,
      47(3): 605-606.

   5. Goovaerts, P. 2005. Automatic interpolation of network data using indicator kriging. In G. Dubois,
      editor, EUR 21595. Automatic mapping algorithms for routine and emergency monitoring data.
      Office for Official Publications of the European Communities, Luxembourg, pages 89-101.

   6. Goovaerts, P. 2005. Analysis and detection of health disparities using Geostatistics and a space-time
      information system. The case of prostate cancer mortality in the United States, 1970-1994.
      Proceedings of GIS Planet 2005, Estoril, May 30-June 2.

   7. Goovaerts, P. 2005. Visualization and propagation of spatial uncertainty in cancer mortality rates
      using Poisson kriging and p-field simulation. Proceedings of Geocomputation 05, Ann Arbor, MI,
      July 2005.

   8. Goovaerts, P. 2004. Book review “Spatial and temporal statistics: sampling field soils and their


                                                        23
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36113 Filed 07/16/20 Page 47 of
                                      68



      vegetation”, Geoderma, 123: 189-190.
   9. P. Goovaerts, G. AvRuskin, J. Meliker, M. Slotnick, G.M. Jacquez, J. Nriagu. 2004. Modeling
      uncertainty about pollutant concentration and human exposure using geostatistics and a space-time
      information system: Application to arsenic in groundwater of Southeast Michigan. In Accuracy
      2004: Proceedings of the 6th International Symposium on Spatial Accuracy Assessment in Natural
      Resources and Environmental Sciences.
   10. Jacquez, G. M., G. AvRuskin, E. Do, H. Durbeck, D. A. Greiling, P. Goovaerts, A. Kaufmann, and
      B. Rommel. 2004. Complex Systems Analysis using Space-Time Information Systems and Model
      Transition Sensitivity Analysis. In Accuracy 2004: Proceedings of the 6th International Symposium
      on Spatial Accuracy Assessment in Natural Resources and Environmental Sciences.
   11. Goovaerts, P., Warner, A., Crabtree, B., Marcus, A. and G. Jacquez. 2003. Detection of local
       anomalies in high resolution hyperspectral imagery using geostatistical filtering and local spatial
       statistics. Proceedings of IEEE workshop on Advances in Techniques for Analysis of Remotely Sensed
       Data, NASA Goddard Visitor Center, Greenbelt MD, October 27-28, 2003.
   12. Hirotaka, S., P. Goovaerts, S.A. McKenna. 2002. Impact of accuracy of prior information and
       geophysical sensors on geostatistical characterization of UXO sites. The UXO/Countermine Forum;
       Orlando, Fl, September 3-6, 2002.
   13. S.A. McKenna , S. Hirotaka, P. Goovaerts. 2002. Estimating the spatial distribution of UXO from
       limited data using geostatistics. The Countermine Forum; Orlando, Fl, September 3-6, 2002.
   14. Lemke, L.D., L.M. Abriola, and P. Goovaerts. 2002, Exploration of the influence of hydraulic
       property correlation on predictions of DNAPL infiltration and entrapment, Groundwater 2002 IAHR
       Groundwater Symposium Proceedings; Berkeley, CA, Mar 25-29, 2002.
   15. Sasena, M.J., Papalambros, P.Y. and P. Goovaerts. 2002. Global Optimization of Problems with
       Disconnected Feasible Regions via Surrogate Modeling. To appear in the 9th
       AIAA/NASA/USAF/ISSMO Symposium on Multidisciplinary Analysis and Optimization, September
       4-6, 2002. Paper No. AIAA-2002-5573.
   16. Barabás, N., P. Adriaens, P. Goovaerts. 2001. Geostatistical assessment of natural transformation of
       dioxins in estuarine sediments. In SETAC 22nd Annual Meeting. Changing Environmental
       Awareness: Societal Concerns and Scientific Responses. Society of Environmental Toxicology and
       Chemistry, Baltimore, Maryland.
   17. Sasena, M.J., Papalambros, P.Y. and P. Goovaerts, 2001. The Use of Surrogate Modeling Algorithms
       to Exploit Disparities in Function Computation Time within Simulation-Based Optimization.
       Presented at the Fourth Congress of Structural and Multidisciplinary Optimization in Dalian, China,
       June 4-8, 2001.
   18. Lemke, L.D., E.J. Hahn, C.D. Drummond, K.M. Rathfelder, L.M. Abriola, and P. Goovaerts, 2000.
       Comparison of sequential Gaussian and sequential indicator geostatistical simulations using three-
       dimensional flow and transport models in a homogenous, non-uniform aquifer [abstr]: Gordon
       Research Conference (Modeling Flow and Transport in Porous Media) Aug, 6-10, 2000.
   19. Sasena, M.J., Papalambros, P.Y., and P. Goovaerts. 2000. Metamodeling sampling criteria in a global
       optimization framework, Proceedings of the 8th AIAA/NASA/USAF/ISSMO Symposium on


                                                     24
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36114 Filed 07/16/20 Page 48 of
                                      68



       Multidisciplinary Analysis and Optimization, Long Beach, CA, Sept. 2000, AIAA-2000-4921.
   20. Barabás, N., Goovaerts, P. and P. Adriaens. 2000. Geostatistical Interpretation of Dioxin Reactivity in
       Sediments. DIOXIN 2000 20th International Symposium on Halogenated Environmental Organic
       Pollutants & POPS. Proceedings. Vol. 45, pages 332-335.
   21. Adriaens, P., A.L. Barkovskii, Q. S. Fu, N. Barabás and P. Goovaerts, 2000. Extrapolation of
       Laboratory-Derived Dioxin Dechlorination Patterns to the Field: Assessing Natural Attenuation in
       Passaic River Sediments. 16th Ann. Int. Conf. Contam. Soils, Sediments and Water, Amherst, MA.
   22. Goovaerts, P. 2000. Geostatistical Mapping of Satellite Data using P-field simulation with conditional
       probability fields. Proceedings of the Fourth International Symposium on Spatial Accuracy
       Assessment in Natural Resources and Environmental Sciences (Amsterdam), pp. 253-260.
   23. Goovaerts, P. 1999. Combining minimum error variance and spatial variability in the modeling of
       petrophysical properties. Stanford Center for Reservoir Forecasting, Stanford University,
       Unpublished annual report No 12.
   24. Goovaerts, P. 1999. Combining minimum error variance and spatial variability in the mapping of
       environmental variables. In H.T. Mowrer, R.L. Czaplewski and R.H. Hamre, editors, Spatial
       Accuracy Assessment in Natural Resources and Environmental Sciences: Third International
       Symposium, Ann Arbor Press, Michigan, pages 299-306.
   25. Goovaerts, P. 1998. Regional estimation of soil properties from local observations. In Proceedings of
       the Soil Quality Workshop, Alberta Agriculture Food, and rural development, Edmonton January 30-
       31, 1998, pages 51-58.
   26. Goovaerts, P. 1998. Impact of the simulation algorithm, magnitude of ergodic fluctuations and
       number of realizations on the spaces of uncertainty of flow predictions. Stanford Center for Reservoir
       Forecasting, Stanford University, Unpublished annual report No 11.
   27. Goovaerts, P. 1997. Algorithmically-defined spaces of uncertainty for flow properties. In V.
       Pawlowsky-Glahn, editor, Proceedings of IAMG'97, pages 848-853. CIMNE, Barcelona.
   28. Goovaerts, P. 1997. Book review “Le sol: Interface dans l'Environnement, Ressource pour le
       Developpement”, Geoderma, 75: 149-150.
   29. Goovaerts, P. and A.G. Journel. 1995. Integration of soil map (facies) information in modelling the
       spatial variation of continuous soil (petrophysical) properties. Stanford Center for Reservoir
       Forecasting, Stanford University, Unpublished annual report No 8.
   30. Hennebert, P. and P. Goovaerts. 1995. Spatial variability of chemical properties and experimental
       design on an oxisol in Burundi. In AFRICALAND, Management of Acid Soils, Land Development for
       Sustainable Agriculture, 5th Regional Workshop, Network review, Bujumbura, Burundi, 6-11 May
       1992, pages 49-68.
   31. Goovaerts, P. 1994. On the necessity of checking the Markov approximation and the collocated
       cokriging alternative. Geostatistics, 7(1): 10-12.
   32. Goovaerts, P. 1994. Prediction and stochastic modelling of facies types using classification
       algorithms and simulated annealing. Stanford Center for Reservoir Forecasting, Stanford University,
       Unpublished annual report No 7.



                                                       25
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36115 Filed 07/16/20 Page 49 of
                                      68



   33. Goovaerts, P. 1993. Comparative performance of indicator cokriging vs kriging in estimating
       conditional probabilities of categorical variables, using a large categorical soil data set. Stanford
       Center for Reservoir Forecasting, Stanford University, Unpublished annual report No 6.




                                                      26
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36116 Filed 07/16/20 Page 50 of
                                      68



   Invited Lectures, presentations or seminars (1996-present)
   1. A Geostatistical Approach for Integrating the Spatial Uncertainty in Environmental Decision-
      Making, Departement de Genie Rural, Ecole Polytechnique Federale de Lausanne (EPFL),
      Switzerland, April 96.
   2. Geostatistics and GIS for Environmental Applications, Department of Soil Management, Gent
      University, May 96.
   3. Accounting for local uncertainty in environmental decision-making processes, 5th International
      Geostat Congress, Wollongong (Australia), September 96.
   4. Application of Geostatistics to Environmental Sciences, Department of Statistics, Catholic University
      of Louvain-la-Neuve, Belgium, October 96.
   5. Kriging vs stochastic simulation for risk analysis in soil contamination, 1st European meeting on
      Geostatistics for Environmental Applications, Lisbon, November 96.
   6. Geostatistical Modeling of Uncertainty and its Incorporation in Environmental Decision-Making
      Processes, Department of Civil and Environmental Engineering, The University of Michigan, April
      97.
   7. Geostatistics in Soil Science: State-of-the-Art and Perspectives, opening keynote address at
      Pedometrics'97, Madison (WI), August 97.
   8. Algorithmically-defined spaces of uncertainty for flow properties, 3rd Annual Conference of the
      International Association for Mathematical Geology, Barcelona, September 1997.
   9. Delineation of Hot-Spots of Contamination Using Geostatistics and Point Measurements of Soil
      Quality, invited speaker at Milieuplatform 97, University of Leuven (Belgium), October 97.
   10. Geostatistical Assessment of the Risk of Soil Contamination by Heavy Metals and its Incorporation in
       the Delineation of Hazardous Areas, AGU Chapman Conference on Applications of GIS, Remote
       Sensing, Geostatistics, and Solute Transport Modeling to the Assessment of Nonpoint Source
       Pollutants in the Vadose Zone, Riverside (CA), October 97.
   11. Stochastic Simulation of Lithofacies and Reservoir Properties using Simulated Annealing, French
       Institute of Petroleum, Paris, January 98.
   12. Regional Estimation of Soil properties from Local Observations, invited speaker at Soil Quality
       Workshop organized by Alberta Agriculture Food, and rural development, Edmonton, January 98.
   13. Quantifying Environmental Risks Through Stochastic Simulation, Department of Mathematics, Ecole
       Polytechnique Federale de Lausanne (EPFL), Switzerland, February 98.
   14. Impact of the Simulation Algorithm, Magnitude of Ergodic Fluctuations and Number of Realizations
       on the Spaces of Uncertainty of Flow Predictions, Stanford Center for Reservoir Forecasting, 11th
       annual meeting, May 98.
   15. Combining Minimum Error Variance and Spatial Variability in the Mapping of Environmental
       Variables, 3rd International Symposium on Accuracy Assessment in Natural Resources and
       Environmental Sciences, Quebec, May 98.
   16. Impact of the Simulation Algorithm, Magnitude of Ergodic Fluctuations and Number of Realizations



                                                     27
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36117 Filed 07/16/20 Page 51 of
                                      68



       on the Spaces of Uncertainty of Flow Predictions, NACOG meeting, Santa Fe, New Mexico, July 98.
   17. Combining Minimum Error Variance and Spatial Variability in the Mapping of Soil properties,
       Workshop of the AISS Pedometrics Group on Advanced in Soil Geostatistics, Montpellier, August
       98.
   18. Quantifying Environmental Risks Through Stochastic Simulation, Department of Statistics, University
       of Michigan, September 98.
   19. Geostatistics in Soil Science: State-of-the-Art and Perspectives, CANR Biometry Group Seminar
       Series, Michigan State University, East Lansing, September 98.
   20. Geostatistical Modeling of Spatial Variability, IESET Seminar Series, University of Michigan,
       November 98.
   21. Accounting for Scale-dependent Correlation in the Spatial Prediction of Soil Properties, 2nd
       European meeting on Geostatistics for Environmental Applications, Valencia, November 98.
   22. Performance Comparison of Geostatistical Algorithms for Incorporating Elevation into the Mapping
       of Precipitation, Technical University of Lisbon, Lisbon, March 99.
   23. Geostatistics in Soil Ecology: State-of-the-Art and Perspectives, Kellogs Ecological Station,
       Kalamazoo, March 99.
   24. Combining Minimum Error Variance and Spatial Variability in the Modeling of Petrophysical
       Properties, invited speaker at 5th SIAM conference, mini-symposium on “Recent developments in
       stochastic modeling and simulation", San Antonio, March 99.
   25. Applications of Geostatistics, Colloquium Series in Applications of Spatial Statistics, University of
       Wisconsin, Madison, April 99.
   26. Combining Minimum Error Variance and Spatial Variability in the Modeling of Petrophysical
       Properties, Stanford Center for Reservoir Forecasting, 12th annual meeting, May 99.
   27. Geostatistics in Environmental Sciences: State-of-the-Art and Perspectives, International Symposium
       of Geoinformatics and Socioinformatics, University of Michigan, Ann Arbor, June 99.
   28. Environmental Geostatistics: State-of-the-Art and Perspectives, invited speaker at NCR 170 meeting,
       University of Illinois, Urbana. July 99.
   29. Performance Comparison of Geostatistical Algorithms for Incorporating Elevation into the Mapping
       of Precipitation, Geocomputation 99, Fredericksburg, Virginia, July 99.
   30. Combining Minimum Error Variance and Spatial Variability in the Modeling of Petrophysical
       Properties, keynote address at the 5th Annual Conference of the International Association for
       Mathematical Geology, Trondheim, Norway, August 99.
   31. Kriging versus Stochastic Simulation for Quantifying Uncertainty in Environmental Applications,
       invited speaker at Joint Statistical Meetings 1999, Baltimore, Maryland, August 99.
   32. Geostatistical Modeling of Uncertainty in Soil Science, keynote address at Pedometrics'99, Sydney,
       Australia, September 99.
   33. Performance Comparison of Geostatistical Algorithms for Incorporating Elevation into the Mapping
       of Precipitation, guest speaker at Geostatistical Association of Australia, Perth, Australia, October 99.



                                                        28
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36118 Filed 07/16/20 Page 52 of
                                      68



   34. Geostatistical Assessment of the Risk of Exceeding Location-specific Thresholds and its Impact on
       Sampling Designs: Application to Airborne Cd Contamination, NACOG meeting, Austin, Texas,
       October 99.
   35. Geostatistical Mapping of Satellite Data using P-field Simulation with Conditional Probability
       Fields, Fourth International Symposium on Spatial Accuracy Assessment in Natural Resources and
       Environmental Sciences, Amsterdam, The Netherlands, July 2000.
   36. Geostatistical Mapping of Satellite Data using P-field Simulation with Conditional Probability
       Fields, NACOG meeting, Ann Arbor, August 2000.
   37. Is there a future for Geostatistics in Remote Sensing and Exposure Assessment? Workshop on
       “Exposure Assessment Using High Spatial Resolution, Hyperspectral Imagery: Challenges and
       Opportunities", Ann Arbor, August 2000.
   38. Accounting for Measurement Error in Uncertainty Modeling and Decision Making using Indicator
       Kriging and p-field Simulation: Application to a Dioxin Contaminated Site, Fourth International
       Conference on Environmetrics and Chemometrics, Las Vegas, September 2000.
   39. Geostatistical Assessment of Scale-dependent Correlation Between Soil Properties, Kirkham
       conference 2000, Iowa State University, November 2000.
   40. Delineation of Hazardous Areas and Additional Sampling Strategy in Presence of a Location-specific
       Threshold, 3rd European meeting on Geostatistics for Environmental Applications, Avignon,
       November 2000.
   41. Geostatistical Incorporation of Spatial Coordinates into Supervised Classification of Hyperspectral
       Data, invited speaker at Joint Statistical Meetings 2001, Atlanta, Georgia, August 2001.
   42. Geostatistical Modeling of Spatial Uncertainty using p-field Simulation, Biomedware, Ann Arbor,
       August 2001.
   43. Accounting for Measurement and Interpolation Errors in Soil Contaminant Mapping and Decision-
       Making, 7th Annual Conference of the International Association for Mathematical Geology, Cancun,
       Mexico, September 2001.
   44. Assessment of the Production and Economic Risks of Site-specific Liming using Geostatistical
       Uncertainty Modelling, Pedometrics'01, Gent, Belgium, September 2001.
   45. Geostatistical Modeling and Propagation of Uncertainty in Soil Science, invited speaker at 2001
       ASA-CSSA-SSSA Annual Meetings, Charlotte, North Carolina, October 2001.
   46. Bayesian Approach to UXO Site Characterization with Incorporation of Geophysical Information,
       SERDP In-Progress Review meeting, Washington DC, May 2002.
   47. Geostatistical Integration of Monitoring Data and GIS Layers, invited speaker at International
       Symposium on Environmental Biotechnology 2002, Veracruz, Mexico, June 2002.
   48. Geostatistical Modeling and Propagation of Uncertainty: Application to the Management of
       Agricultural Fields, 8th Annual Conference of the International Association for Mathematical
       Geology, Berlin, Germany, September 2002.
   49. Exploration of Scale-dependent Correlation Between Cancer Mortality Rates in Both Space and Time
       using Geostatistics, Conference on "Space Time Information Systems", Ann Arbor, January 2003.


                                                     29
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36119 Filed 07/16/20 Page 53 of
                                      68



   50. A Naive Geostatistical Analysis of Microscopy Imagery, Conference on "Analysis of Colocalization
       in Microscopy Imagery", Ann Arbor, March 2003.
   51. Exploring Scale-dependent Correlation Between Cancer Mortality Rates using Geostatistics,
       National Cancer Institute, Washington DC, April 2003.
   52. Introduction to Geostatistical Methods, Mini Symposium on "Spatial Methods for Environmental
       Sampling, Risk Characterization, and Management", World Congress on Risk, Brussels, Belgium,
       June 2003.
   53. Building Spatially Distributed Models using Geostatistics: A Review and Potential Applications to the
       Prediction of Spread of Infectious Diseases, Conference on "Model Transition Sensitivity Analysis",
       Ann Arbor, July 2003.
   54. Assessment of the Production and Economic Risks of Site-specific Liming using Geostatistical
       Uncertainty Modelling, Geocomputation 2003, Southampton, UK, September 2003.
   55. Selective Remediation of Contaminated Sites using a Two-level Multiphase Strategy and
       Geostatistics, Pedometrics'03, Reading, UK, September 2003.
   56. Partnerships for Technological Transfer of Enabling Technology to Public Health: Geostatistical
       Filtering as an Answer to the Small Numbers Problem, GeoMed 03, Baltimore, Maryland, October
       2003.
   57. Detection of Local Anomalies in High Resolution Hyperspectral Imagery using Geostatistical
       Filtering and Local Spatial Statistics, IEEE workshop on Advances in Techniques for Analysis of
       Remotely Sensed Data, NASA Goddard Visitor Center, Greenbelt, Maryland, October 2003.
   58. Neutral Models for Pattern Recognition on Remotely Sensed Imagery, Biomedical Information
       Science and Technology Initiative (BISTI), 2003 Symposium, Digital Biology: The Emerging
       Paradigm, Bethesda, Maryland, November 2003.
   59. Geostatistical Modeling of Uncertainty Attached to the Spatial Distribution of Arsenic in
       Groundwater of Southeast Michigan, AGU Fall Meeting, San Francisco, California, December 2003.
   60. Modeling Uncertainty about Pollutant Concentration and Human Exposure using Geostatistics and a
       Space-time Information System: Application to Arsenic in Groundwater of Southeast Michigan, Tufts
       University, Boston, MA, April 2004.
   61. The Geostatistical Pandora Box, invited speaker, Spatial Analysis and Decision Assistance 2004
       NRC Workshop, Rockville, Maryland, May 2004.
   62. Software for the Analysis of Health and Exposure Data, Conference on "Software for the Analysis of
       Health and Exposure Data", Ann Arbor, May 2004.
   63. Long Island Study Revisited, Conference on "Software for the Analysis of Health and Exposure
       Data", Ann Arbor, May 2004.
   64. Modeling Uncertainty about Pollutant Concentration and Human Exposure using Geostatistics and a
       Space-time Information System: Application to Arsenic in Groundwater of Southeast Michigan,
       Spatial Accuracy Invited Lecturer, Sixth International Symposium on Spatial Accuracy Assessment
       in Natural resources and Environmental Sciences, Portland, Maine, June 2004.
   65. Simulation-based Assessment of a Geostatistical Approach for Estimation and Mapping of the Risk of


                                                      30
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36120 Filed 07/16/20 Page 54 of
                                      68



       Cancer, Seventh International Geostatistics Congress, Banff, Alberta, Canada, September 2004.
   66. Detection of Local Anomalies in High Resolution Hyperspectral Imagery using Geostatistical
       Filtering and Local Spatial Statistics, Seventh International Geostatistics Congress, Banff, Alberta,
       Canada, September 2004.
   67. Detection of Spatial Clusters and Outliers using the LISA Statistics and Geostatistically Simulated
       Spatial Neutral Models, Fifth European Conference on Geostatistics for Environmental Applications
       (GeoENV 2004), Neuchatel, Swizerland, October 2004.
   68. Detection of Local Anomalies in High Resolution Hyperspectral Imagery using Geostatistical
       Filtering and Local Spatial Statistics, AGU Fall Meeting, San Francisco, California, December 2004.
   69. Modeling Uncertainty about Pollutant Concentration and Human Exposure using Geostatistics and a
       Space-time Information System: Application to Arsenic in Groundwater of Southeast Michigan,
       University of Florida, Gainesville, Fl, March 2005.
   70. Analysis and Detection of Health Disparities using Geostatistics and a Space-time Information
       System, GIS Planet 2005, Estoril, Portugal, May 2005.
   71. Visualization and Propagation of Spatial Uncertainty in Cancer Mortality Rates using Poisson
       Kriging and p-field Simulation, GeoComputation 05, Ann Arbor, MI, July 2005.
   72. Exploring the Spatial Non-stationarity of Relationships among Soil Properties Using Geographically-
       weighted Regression, Pedometrics 05, Naples, FL, September 2005.
   73. Exploring the Non-stationarity of Relationships among Spatial Attributes using Geographically-
       weighted Regression and Geostatistical Neutral Models, University of California, Santa Cruz, CA,
       January 2006.
   74. Modeling the Impact of the Environment on Human Health: How can Geostatistics and Space-Time
       Information Systems help you?, Stanford University, Palo Alto, CA, January 2006.
   75. Visualization and Analysis of Health data using a Space-time Information System, World Health
       Organization, Geneva, Switzerland, February 2006.
   76. Performance Comparison of Spatial and Space-time Interpolation Techniques for Prediction of Air
       Pollutant Concentrations in the Los Angeles Area, Association of American Geographers Annual
       Meeting, Chicago, IL, March 2006.
   77. Analysis and Detection of Health Disparities using Geostatistics and a Space-time Information
       System: The case of prostate cancer mortality in the United States, 1970-1994, Center for Minority
       Prostate Cancer Training & Research, Tallahassee, FL, March 2006.
   78. A Novel Geostatistical Approach for Modeling, Visualizing and Propagating Spatial Uncertainty in
       Cancer Mortality Maps, International Conference on Environmental Epidemiology & Exposure,
       Paris, France, September 2006.
   79. Performance Comparison of Spatial and Space-time Interpolation Techniques for Prediction of Air
       Pollutant Concentrations in the Los Angeles Area, 12th Annual Conference of the International
       Association for Mathematical Geology, Liege, Belgium, September 2006.




                                                      31
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36121 Filed 07/16/20 Page 55 of
                                      68



   80. Geostatistical Analysis of Health Data: State-of-the-art and Perspectives, opening keynote address at
       Sixth European Conference on Geostatistics for Environmental Applications (GeoENV 2006),
       Rhodes, Greece, October 2006.
   81. Exploring Health Disparities using Geostatistics and a Space-time Information System: The case of
       prostate and cervix cancer mortality in the United States, 1970-1994, invited speaker, Race, Ethnicity
       and Place Conference III, San Marcos, Texas, November 2006.
   82. Space-Time Visualization and Geostatistical Analysis of Environmental and Health Data, Fall ilGISa
       (Illinois Geographic Information Systems Association) 2006 meeting, Chicago, Illinois, November
       2006.
   83. Space-Time Visualization and Detection of Health Disparities using Geostatistics and a Space-time
       Information System: The case of prostate and cervix cancer mortality in the United States, 1970-
       1994, Association of American Geographer’s 2007 annual meeting, San Francisco, California, March
       2007.
   84. Space-Time Visualization and Detection of Health Disparities using Geostatistics and a Space-time
       Information System: The case of prostate and cervix cancer mortality in the United States, 1970-
       1994, URISA's GIS in Public Health Conference, New Orleans, Louisiana, May 2007.
   85. Geostatistical Modeling of the Spatial Distribution of Soil Dioxin in the Vicinity of an Incinerator,
       invited speaker, 56th session of the International Statistical Institute, Lisbon, Portugal, August 2007.
   86. Geostatistical Modeling of the Spatial Distribution of Soil Dioxin in the Vicinity of an Incinerator,
       Pedometrics 07, Tuebingen, Germany, August 2007.
   87. Geostatistical Modeling of the Spatial Distribution of Soil Dioxin in the Vicinity of an Incinerator,
       17th Annual Conference of the International Society of Exposure Analysis, Durham, North Carolina,
       October 2007.
   88. Space-Time Visualization and Detection of Health Disparities using Geostatistics and a Space-time
       Information System: The case of prostate and cervix cancer mortality in the United States, 1970-
       1994, 2007 AACR conference on The Science of Cancer Health Disparities in Racial/Ethnic
       Minorities and the Medically Underserved, Atlanta, Georgia, November 2007.
   89. Geostatistical Analysis of Health Data: State-of-the-art and Perspectives, Association of American
       Geographer’s 2008 annual meeting, Boston, Massachusetts, March 2008.
   90. Visualization and Analysis of Health data using a Space-time Information System, Center for
       Minority Prostate Cancer Training & Research, Tallahassee, FL, March 2008.
   91. Recent Development in Applied Geostatistics: Going Beyond the Generation of Pretty Color Maps,
       Rutgers, The State University of New Jersey, New Brunswick, NJ, June 2008.
   92. Problems and Some Solutions in the Analysis of Spatial Data, National Geospatial Agency,
       Washington DC, June 2008.
   93. Space-Time Visualization and Detection of Health Disparities using Geostatistics and a Space-time
       Information System: The case of prostate and cervix cancer mortality in the United States, 1970-
       1994, 2008 NIH SBIR/STTR Conference, Atlanta, Georgia, July 2008.




                                                       32
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36122 Filed 07/16/20 Page 56 of
                                      68



   94. How can Geostatistics Help Quantifying Uncertainty in Water Management Applications?, St. Johns
       River Water Management District, Palatka, Florida, August 2008.
   95. Applications of Geostatistics in Cancer Studies, Seventh European Conference on Geostatistics for
       Environmental Applications (GeoENV 2008), Southampton, United Kingdom, September 2008.
   96. Recent Applications of Geostatistics to Environmental Epidemiology, invited speaker, Workshop on
       Spatial Epidemiology, Instituto Superior Técnico of Lisbon, Portugal, September 2008.
   97. Geostatistical Analysis of Health and Exposure Data: State-of-the-art and Perspectives, International
       Conference on Environmental Epidemiology & Exposure, Pasadena, California, October 2008.
   98. New Geospatial Approaches to Cancer Control and Surveillance, Department of Geography, UC
       Santa Barbara, California, October 2008.
   99. How Can Geostatistics be Tailored to the Analysis of Environmental Health Data?, Eighth
       International Geostatistics Congress, Santiago, Chile, December 2008.
   100. Geostatistical Estimation of Contaminated Sediment Volumes: Review of Common Challenges and
        Solutions, Fifth International Conference on Remediation of Contaminated Sediments, Jacksonville,
        Florida, February 2009.
   101. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, Association of American Geographer’s 2009 annual meeting, Las Vegas,
        Nevada, March 2009.
   102. Geostatistical Mapping of Late Stage Breast Cancer Incidence, URISA's GIS in Public Health
        Conference, Providence, Rhode Island, June 2009.
   103. Geostatistical Estimation of Contaminated Sediment Volumes: Review of Common Challenges and
        Solutions, StatGIS 2009, Milos, Greece, June 2009.
   104. Automatic Classification of Landsat Timeseries using Geostatistics and Discriminant Analysis,
        StatGIS 2009, Milos, Greece, June 2009.
   105. Geostatistical Estimation of Contaminated Sediment Volumes: Review of Common Challenges and
        Solutions, 15th Annual Conference of the International Association for Mathematical Geosciences,
        Stanford University, California, August 2009.
   106. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, keynote address at 15th Annual Conference of the International Association for
        Mathematical Geosciences, Stanford University, California, August 2009.
   107. Geostatistical Space-time models of Environmental Contaminants, SETAC (Society of
        Environmental Toxicology and Chemistry) North America 30th Annual Meeting, New Orleans,
        Louisiana, November 2009.
   108. Geostatistical Estimation of Contaminated Sediment Volumes: Review of Common Challenges and
        Solutions, Association of American Geographer’s 2010 annual meeting, Washington, DC, March
        2010.
   109. Three-dimensional Visualization, Interactive Analysis and Contextual Mapping of Space-time
        Cancer Data, 13th Agile International conference, Guimarães, Portugal, May 2010.



                                                      33
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36123 Filed 07/16/20 Page 57 of
                                      68



   110. Three-dimensional Visualization, Interactive Analysis and Contextual Mapping of Space-time Data,
        16th Annual Conference of the International Association for Mathematical Geosciences, Budapest,
        Hungary, August 2010.
   111. Visualizing the Impact of Place and Race on Late-stage Cancer Incidence, invited speaker, Race,
        Ethnicity and Place Conference V, Binghamton, New-York, October 2010.
   112. Visualizing the Impact of Time, Place and Race on Late-stage Cancer Incidence, School of Public
        Health, University of Illinois, Chicago, November 2010.
   113. Geostatistical Boundary Analysis of Temporal Trends in Late-stage Prostate Cancer Incidence
        across Florida, Spatial Statistics 2011, Enschede, The Netherlands, March 2011.
   114. Visualizing the Impact of Time, Place and Race on Late-stage Cancer Incidence, Association of
        American Geographer’s 2011 annual meeting, Seattle, WA, April 2011.
   115. Merging Areal and Point Data in Medical Geography and Soil Mapping. Geocomputation 2011,
        London, United Kingdom, July 2011.

   116. Space-time Trend Analysis of Health Outcomes: Prostate Cancer Late-stage Diagnosis in Florida.
        The International Symposium on Spatial-Temporal Analysis and Data Mining, London, United
        Kingdom, July 2011.
   117. The Role of Geostatistics in Medical Geology, keynote address at VIII Iberian Geochemistry
        Conference / XVIII Geochemical Week, Castelo Branco, Portugal, September 2011.
   118. The Role of Geostatistics in Medical Geology, GEOMED 2011, 4th International conference on
        Medical geology, Bari, Italy, September 2011.
   119. Geostatistics Applied to Environmental Epidemiology, Xi’an University, Xi’an, China, November
       2011.
   120. Geostatistical Analysis of Health Data with Different Levels of Aggregation, First International
       Conference on Geospatial Geocoding, Redland, California, December 2011.
   121. Geostatistical Change of Support, ESRI campus, Redland, California, December 2011.
   122. Recent Developments in Geostatistics: Change of Support and Spatial Analysis of Temporal Trends
       in Health Outcomes, Seminar at ISEGI, Universidade Nova de Lisboa, Portugal, February 2012.
   123. Geostatistics in Practice, Seminar at Wayne State University, Detroit, Michigan, April 2012.
   124. Visualization and Comparison of Spaces of Uncertainty using Three-dimensional Display and Multi-
        dimensional Scaling, 14th Agile International conference, Avignon, France, April 2012
   125. Visualization and Comparison of Spaces of Uncertainty using Three-dimensional Display and Multi-
        dimensional Scaling, 2012 meeting of Stanford Center for Reservoir Forecasting, Asilomar,
        California, May 2012.
   126. The Role of Geostatistics in Environmental Epidemiology, keynote address at 9th International
        Symposium on Environmental Geochemistry, Aveiro, Portugal, July 2012.
   127. Challenges Associated With the Application of Geostatistics to Survey Data, Meeting of the Spatial
        Sciences Node of the NSF-Census Research Network (SS-NCRN) “Measuring People in Place”,
        Boulder, Colorado, October 2012.


                                                      34
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36124 Filed 07/16/20 Page 58 of
                                      68



   128. Geographical, Temporal and Racial Disparities in Late-stage Prostate Cancer Incidence across
        Florida: A Multiscale Joinpoint Regression Analysis, invited speaker, Race, Ethnicity and Place
        Conference VI, San Juan, Puerto Rico, October 2012.
   129. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Brazilian National Institute
        for Space Research - INPE, Brazil, March 2013.
   130. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Brazilian National Institute for
        Space Research – INPE, Brazil, March 2013.
   131. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Institut Agronomique et
        Vétérinaire Hassan II Rabat, Morocco, March 2013.
   132. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Office Chérifien des
        Phosphates(OCP), Benguérir, Morocco, March 2013.
   133. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Middle East Technical
        University, Turkey, April 2013.
   134. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Middle East Technical
        University, Turkey, April 2013.
   135. The Role of Geostatistics in Medical Geology, invited speaker¸ IAMG Distinguished Lecture,
        Conservatoire national des arts et Métiers, France, April 2013.
   136. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, ITC, Netherlands, April
        2013.
   137. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Department of Earth Sciences,
        Utrecht University, Netherlands, April 2013.
   138. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Royal Institute of
        Technology, Stockholm, Sweden, April 2013.
   139. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, National Chung Hsing
        University, Taichung, Taiwan, May 2013.
   140. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, National Taiwan University,
        Tapei, Taiwan, May 2013.
   141. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, National Cheng Kung
        University, Tainan, Taiwan, May 2013.
   142. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, International School for
        Geoscience Resources (KIGAM), South Korea, May 2013.
   143. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Tokyo University of
        Agriculture & Technology, Japan, May 2013.



                                                      35
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36125 Filed 07/16/20 Page 59 of
                                      68



   144. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Kyoto University, Japan,
        May 2013.
   145. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Hokkaido University,
        Japan, May 2013.
   146. Visualization and Comparison of Spaces of Uncertainty using Three-dimensional Display and Multi-
        dimensional Scaling, Spatial Statistics 2013, Columbus, Ohio, June 2013.
   147. Space-time Analysis of Late-stage Breast Cancer Incidence in Michigan, 2013 International Medical
        Geography Symposium, Lansing, Michigan, July 2013.
   148. Geostatistical Mapping of Dioxin and Arsenic in Soils around Point Sources of Contamination,
        invited speaker, IAMG Distinguished Lecture, University of Cape Town, South Africa, August
        2013.
   149. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Stellenbosch University,
        South Africa, August 2013.
   150. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Kruger National Park,
        South Africa, August 2013.
   151. Geostatistical Mapping of Dioxin and Arsenic in Soils around Point Sources of Contamination,
        Pedometrics 2013, Nairobi, Kenya, August 2013.
   152. Geostatistics: a Common Link Between Medical Geography, Mathematical Geology and Medical
        Geology, 19th Annual Conference of the International Association for Mathematical Geosciences,
        Madrid, Spain, September 2013.
   153. A Spatial Statistical Approach for Sedimentary Gold Exploration – a Portuguese Case Study, 19th
        Annual Conference of the International Association for Mathematical Geosciences, Madrid, Spain,
        September 2013.
   154. The Role of Geostatistics in Medical Geology, invited speaker¸ IAMG Distinguished Lecture,
        Spanish Geological Survey, Madrid, Spain, September 2013.
   155. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Instituto Superior Técnico of
        Lisbon, Portugal, September 2013.
   156. Geostatistics Analysis of Imagery Data: a Brief Overview and Recent Developments, invited
        speaker, IMA (Institute for Mathematics and its Applications) Workshop Imaging in Geospatial
        Applications, Minneapolis, Minnesota, October 2013.
   157. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Edith Cowan University,
        Perth, Australia, October 2013.
   158. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, BHP Billiton, Perth, Australia,
        October 2013.
   159. Geostatistical Characterisation of Soil and Sediment Contamination: Leaving the Ivory Tower for
        the Field, keynote address at Walis Forum, Perth, New Australia, November 2013.



                                                    36
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36126 Filed 07/16/20 Page 60 of
                                      68



   160. The Impact of Place and Time on the Proportion of Late-stage Diagnosis: The Case of Prostate
        Cancer in Florida and Breast Cancer in Michigan, keynote address at CRCSI (Cooperative
        Research Center for Spatial Information) Annual Conference, Christchurch, New Zealand,
        November 2013.
   161. Geostatistics in Practice, invited speaker, IAMG Distinguished Lecture, Landcare Research,
        Palmerston North, New Zealand, November 2013.
   162. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Landcare Research, Lincoln,
        New Zealand, November 2013.
   163. Combining Areal & Point Data in Geostatistical Interpolation: Applications to Soil Science &
        Medical Geography, invited speaker, IAMG Distinguished Lecture, Université de Liège, Liège,
        Belgium, December 2013.
   164. Applying Geostatistics to Crime Data: Development of Predictive & Prevention Models, invited
        speaker, Portuguese National Republican Guard (GNR) headquarters, Lisbon, Portugal, January
        2014.
   165. Environmental Protection using Geostatistical Time Models, invited speaker, Portuguese National
        Republican Guard (GNR) headquarters, Lisbon, Portugal, January 2014.
   166. Geostatistics in Practice, invited speaker, Hope University, Liverpool, UK, March 2014.
   167. Geostatistics in Practice, invited speaker, UCLA Department of Statistics, Los Angeles, April 2014.
   168. Geostatistics in Practice, invited speaker, Wayne State University Department of Geology, Detroit,
        April 2014.
   169. The Role of Geostatistics in Medical Geology, solicited speaker, European Geophysical Union
        Meeting 2014 (EGU 2014), Vienna, Austria, April 2014.
   170. The Impact of Place and Time on the Proportion of Late-stage Diagnosis: The Case of Breast
        Cancer in Michigan and Prostate Cancer in Florida, invited speaker, Washington University
        School of Medicine, Siteman Cancer Center, St Louis, May 2014.
   171. The Importance of Spatial Support in Environmental Modeling and Decision-making, keynote
        address at 11th International Symposium on Spatial Accuracy Assessment in Natural Resources and
        Environmental Sciences, Lansing, Michigan, July 2014.
   172. Application of Geostatistics to Environmental Epidemiology: The Case of Lung Cancer Mortality in
        the Southeastern US, invited presentation at International Conference on Multidisciplinary Cancer
        Care, Bogota, Colombia, September 2014.
   173. The Importance of Spatial Support in Environmental Modeling and Decision-making: A
        Geostatistical Approach, invited seminar, Aix Marseille University, Marseille, France, October
        2014.
   174. Application of Boundary Analysis to Medical Geology, 20th Annual Conference of the International
        Association for Mathematical Geosciences, New Delhi, India, October 2014.
   175. The Role of Geostatistics in Environmental Epidemiology, invited seminar, Institute of
        Environmental Health Sciences, Wayne State University, Detroit, Michigan, December 2014.


                                                      37
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36127 Filed 07/16/20 Page 61 of
                                      68




                      EXHIBIT 2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36128 Filed 07/16/20 Page 62 of
                                      68

Day care facilities & schools with WLL ≥ 1 mg/L
Alleree Billings
Angie McNeal
Betty Joe Pea day
Brownell STEM Academy
Cathedral of Faith Head Start
Cummings/Great Expectations Daycare
Doyle/Ryder Elementary
Durant Tuuri Mott Elementary
Eagles Nest Academy
Eisenhower Elementary
Flint Community Schools, Central Kitchen
Flint Institute of Music
Flint Youth Theater
Flint/Genesee Job Corps Center
Freeman Elementary
Gail Sewell
GCCARD Child Dvpt Center
Genesee STEM Academy
Gloria Little Angels Child Care Center
Heavenly Angels
Holmes STEM Academy
Honey Bee Palace Child care center
Jane Zitterkoph
Janice Mobley Daycare
Just for Kids Daycare
Kiddie Time Childcare Center
Kiwanis House
Leali Alexander's daycare
Lisa Ann Adams daycare
Lori Hill daycare
Luke M. Powers Catholic High School
Manley school
Michigan School for the Deaf
Mott Early Childhood Learning
Neithercut Elementary School
New Standard Academy
Northridge Academy
Northwestern High School Report
Optimist house
Pierce Elementary
Potter Elementary
Reach
Richfield Elementary School
Rotary house
Sand Castle child dvpt
Southwestern Classical Academy
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36129 Filed 07/16/20 Page 63 of
                                      68

St. John Vianney School
St. Paul Lutheran School
St. Pius X School
Summerfield Academy
Sunny Patch Learning Center
Teddy Bears/Patrice Moore daycare
Transition living Program
WAY Academy of Flint
Whaley Children's Center
Zonta House
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36130 Filed 07/16/20 Page 64 of
                                      68




                      EXHIBIT 3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36131 Filed 07/16/20 Page 65 of
                                      68




                             LIST OF REFERENCES


   Exhibit           Description


   1                 Goovaerts, P. 2011. Fate and Transport: Geostatistics and
                     Environmental Contaminants. In: Nriagu JO (ed.)
                     Encyclopedia of Environmental Health, volume 2, pp. 701–
                     714 Burlington: Elsevier

   2                 Goovaerts, P. 2007. Spatial uncertainty in medical geography:
                     A geostatistical perspective. In S. Shekhar and H. Xiong (eds)
                     Encyclopedia of GIS. Springer-Verlag, Berlin, Germany, 1106-
                     1112

   3                 Jacquez, G.M., Meliker, J.R., Rommel, R.R., and P.E.
                     Goovaerts. 2019. Exposure reconstruction using space–time
                     information technology. In: Nriagu JO (ed.) Encyclopedia of
                     Environmental Health, volume 2, pp. 793–804 Burlington:
                     Elsevier

   4                 Goovaerts, P. 2005. Geostatistical Analysis of Spatial Data, in
                     6.64 Geoinformatics, edited by Peter Atkinson, in
                     Encyclopedia of Life Support Systems (EOLSS), Developed
                     under the auspices of the UNESCO, Eolss Publishers, Oxford,
                     UK, [http://www.eolss.net]

   5                 Goovaerts, P., Wobus, C., Jones, R., and M. Rissing. 2016.
                     Geospatial estimation of the impact of Deepwater Horizon Oil
                     Spill on plant oiling along the Louisiana shorelines. Journal of
                     Environmental Management, 180(15): 264-271

   6                 Goovaerts, P. 2017. The drinking water contamination crisis in
                     Flint: Modeling temporal trends of lead level since returning to
                     Detroit water system. Science of Total Environment, 581-582:
                     66-79


                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36132 Filed 07/16/20 Page 66 of
                                      68



   7                 Goovaerts, P. 2017. Monitoring the aftermath of Flint drinking
                     water contamination crisis: Another case of sampling bias.
                     Science of the Total Environment, 590-591: 139-153

   8                 Goovaerts, P. 2017 How geostatistics can help you ﬁnd lead
                     and galvanized water service lines: The case of Flint, MI.
                     Science of the Total Environment, 599-600: 1552-1563

   9                 Goovaerts, P. 2019 Geostatistical prediction of water lead
                     levels in Flint, Michigan: a multivariate approach. Science of
                     the Total Environment, 647: 1294-1304

   10                Goovaerts, P. 2018. Flint drinking water crisis: a first attempt
                     to model geostatistically the space-time distribution of water
                     lead levels. In: B.S.D. Sagar, Q. Cheng, F. Agterberg (Eds.)
                     Springer Handbook of Mathematical Geosciences: Fifty Years
                     of IAMG, Chapter 14, pages 255-275.

   11                Abernethy, J., Anderson, C., Dai, C. et al., 2016. Flint water
                     crisis: Data-driven risk assessment via residential water
                     testing. arXiv preprint arXiv:1610.00580.
                     https://arxiv.org/abs/1610.00580. (accessed May 9 2020)

   12                Abokifa, A.A., Katz, L., and L. Sela. 2020. Spatiotemporal
                     trends of recovery from lead contamination in Flint, MI as
                     revealed by crowdsourced water sampling. Water Research,
                     171: 115442, 10.1016/j.watres.2019.115442

   13                Nuckols, J., Ward, M., and L. Jarup. 2004. Using geographic
                     information systems for exposure assessment in environmental
                     epidemiology studies. Environmental Health Perspectives,
                     112: 1007–1115

   14                National Research Council 2012. Exposure Science in the 21st
                     Century: A Vision and a Strategy. Washington, DC: The
                     National Academies Press. https://doi.org/10.17226/13507

   15                Wang, Z., Devine, H., Zhang, W. et al. 2014. Using a GIS and
                     GIS-assisted water quality model to analyze the deterministic
                     factors for Lead and Copper corrosion in drinking water
                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36133 Filed 07/16/20 Page 67 of
                                      68



                      distribution systems. Journal of Environmental Engineering,
                      140, A4014004

   16                 Goovaerts, P., AvRuskin, G., Meliker, J., Slotnick, M.,
                      Jacquez, V, and J. Nriagu. 2004. Modeling uncertainty about
                      pollutant concentration and human exposure using geostatistics
                      and a space-time information system: Application to arsenic
                      in groundwater of Southeast Michigan. In Accuracy 2004:
                      Proceedings of the 6th International Symposium on Spatial
                      Accuracy Assessment in Natural Resources and Environmental
                      Sciences

   17                 Cohen, J. 1960. A coefficient of agreement for nominal scales.
                      Educational and Psychological Measurement, 20(1), 37–46

   18                 Flint Safe Drinking Water Task Force Recommendations on
                      MDEQ’s Draft Sentinel Site Selection. (February 2016).
                      Retrieved from
                      https://www.michigan.gov/documents/flintwater/MDEQ_Senti
                      nel_Site_ Selection_ 514629_7.pdf on May 10, 2020.

   19                 VATECH_00212274

   20                 Carthan et al. v. Snyder et al., 5:16-cv-10444-JEL-MKM,
                      Fourth Consolidated Amended Class Complaint for Injunctive
                      and Declaratory Relief, Money Damages, and Jury Demand,
                      ECF No. 620-3, PageID.17802-18022 (E.D. Mich. Oct. 5,
                      2018).

                               BOOKS REFERENCED

   Goovaerts, P. 1997. Geostatistics for Natural Resources Evaluation. Oxford Univ.
   Press, New-York, 483 p. 4th printing in June 2005. Reference textbook used in
   many universities, including the Ph.D. program in Geostatistics at Stanford
   University. 4th most cited book in the geostatistical literature

   Montero, J.M., Fernandez-Aviles, G., and J. Mateu. 2015. Spatial and spatio-
   temporal geostatistical modeling and kriging. Wiley, New York



                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-94, PageID.36134 Filed 07/16/20 Page 68 of
                                      68



   Fleiss, J.L. 1981. Statistical Methods for Rates and Proportions (2nd ed.). John
   Wiley: New-York




                                            4
